Exhibit 10.2

 

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

Execution Copy

 

 

CO-PROMOTION AGREEMENT

 

by and between

 

CUBIST PHARMACEUTICALS, INC.

 

and

 

OPTIMER PHARMACEUTICALS, INC.

 

Dated as of April 5, 2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

1.1

Definitions

1

 

1.2

Construction

14

 

 

 

2.

PROGRAMS GENERALLY

14

 

2.1

Engagement of Cubist

14

 

2.2

Program Commencement Dates

14

 

2.3

Launch

14

 

2.4

Launch Meeting

15

 

2.5

Sales Force

15

 

2.6

Medical Affairs Force

15

 

2.7

Responsibility for Forces

15

 

 

 

3.

SALES PROMOTION ACTIVITIES

15

 

3.1

Sales Program Plan

15

 

3.2

Sales Force Activities

15

 

3.3

Promotional Medical Education Programs

16

 

3.4

Incentive Compensation by Cubist

16

 

3.5

Sales Materials

17

 

3.6

Sales Force Training

18

 

3.7

Samples

19

 

 

 

4.

MEDICAL AFFAIRS PROGRAM

19

 

4.1

Medical Affairs Program Plan

19

 

4.2

Medical Affairs Force Activities

19

 

4.3

Performance Goals for Cubist Medical Affairs Force

20

 

4.4

Medical Affairs Materials

20

 

4.5

Medical Affairs Force Training

21

 

4.6

Information Requests

22

 

4.7

Studies

22

 

4.8

Expenses

22

 

4.9

Additional Services

22

 

 

 

5.

GOVERNANCE

23

 

5.1

Alliance Manager

23

 

5.2

Joint Steering Committee

23

 

5.3

Joint Clearance Committee

25

 

 

 

6.

OPTIMER RESPONSIBILITIES

26

 

6.1

Manufacture and Supply

26

 

6.2

Stockout Notice

26

 

6.3

Other Responsibilities

26

 

6.4

Contracting Matters

27

 

 

 

7.

REPORTING AND AUDITS

27

 

7.1

Reporting by Cubist

27

 

7.2

Reporting by Optimer

28

 

7.3

Other Information

29

 

i

--------------------------------------------------------------------------------


 

 

7.4

Information Technology

29

 

7.5

Audit Rights

29

 

 

 

8.

CONSIDERATION

29

 

8.1

Service Fee

29

 

8.2

Sales Target Bonuses

30

 

8.3

Promotion Profit Share

30

 

8.4

Consequences of a New Cubist Product

30

 

8.5

Payments; Records; Audits

30

 

 

 

9.

ADVERSE EVENT REPORTING, REGULATORY MATTERS, PRODUCT INFORMATION AND COMPLIANCE

31

 

9.1

Regulatory Reporting and Related Matters

31

 

9.2

Threatened Agency Action

34

 

9.3

Compliance Program

34

 

9.4

Product Information

35

 

9.5

Compliance with Laws and Policies

36

 

 

 

10.

RETURNED/RECALLED PRODUCT

36

 

10.1

Returned Product

36

 

10.2

Recalled Product

37

 

 

 

11.

INDEPENDENT CONTRACTOR STATUS OF CUBIST, INCLUDING THE SALES FORCES

37

 

 

 

12.

NONCOMPETITION; NONSOLICITATION

37

 

12.1

Noncompetition

37

 

12.2

Non-Solicitation

38

 

 

 

13.

CONFIDENTIALITY

38

 

13.1

Confidential Information

38

 

13.2

Exceptions to Confidentiality

38

 

13.3

Residual Knowledge and Inadvertent Disclosure

39

 

13.4

Authorized Disclosure

39

 

13.5

Notification

40

 

13.6

Remedies

40

 

13.7

Use of Names

40

 

13.8

Confidential Treatment

40

 

 

 

14.

TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS

41

 

14.1

Product Trademarks; Optimer House Marks; and Cubist Trademarks

41

 

14.2

Ownership

41

 

14.3

Trademark Maintenance

41

 

14.4

Trademark Infringement

42

 

 

 

15.

WARRANTIES; INDEMNITIES; INSURANCE

42

 

15.1

Representations, Warranties and Covenants

42

 

15.2

Optimer Indemnification

44

 

15.3

Cubist Indemnification

45

 

15.4

Indemnification Procedure

45

 

15.5

Insurance

47

 

ii

--------------------------------------------------------------------------------


 

16.

TERM AND TERMINATION

47

 

16.1

Term

47

 

16.2

Termination

48

 

16.3

Effect of Expiration or Termination

50

 

16.4

Accrued Rights; Surviving Obligations

51

 

 

 

17.

MISCELLANEOUS

51

 

17.1

Governing Law, Jurisdiction, Venue and Service of Process

52

 

17.2

Force Majeure

52

 

17.3

Waiver

52

 

17.4

Notices

53

 

17.5

Entire Agreement

53

 

17.6

Successors; Assigns; Subcontracting

54

 

17.7

Exhibits

55

 

17.8

Counterparts

55

 

17.9

Severability

55

 

17.10

Affiliates

55

 

17.11

Expenses

55

 

17.12

Further Assurances

56

 

17.13

Construction

56

 

17.14

No Joint Venture

56

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 1.1.29

 

Cubist Trademarks

Exhibit 1.1.47

 

Initial Medical Affairs Program Terms

Exhibit 1.1.48

 

Initial Sales Program Terms

Exhibit 1.1.72

 

Optimer House Marks

Exhibit 7.1

 

Form of Cubist Report

Exhibit 17.6.1

 

Cubist Affiliates

 

iv

--------------------------------------------------------------------------------


 

CO-PROMOTION AGREEMENT

 

This Co-Promotion Agreement (the “Agreement”) is entered into as of April 5,
2011 (the “Effective Date”), by and between Cubist Pharmaceuticals, Inc., a
Delaware corporation (“Cubist”) and Optimer Pharmaceuticals, Inc., a Delaware
corporation (“Optimer”). Cubist and Optimer are each referred to in this
Agreement as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Optimer intends to market that certain pharmaceutical compound known as
fidaxomicin in prescription form;

 

WHEREAS, Optimer acknowledges Cubist’s experience in commercializing and
otherwise promoting pharmaceutical products and wishes to engage the services of
Cubist to Promote (as defined herein) and provide other services related to the
Product (as defined herein) in the Territory (as defined herein); and

 

WHEREAS, the Parties hereto wish to jointly Promote (as defined herein) the
Product in the Territory (as defined herein) and perform certain other
activities, all on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, and intending to be legally bound
hereby, the Parties hereby agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION

 

1.1           Definitions.

 

Unless specifically set forth to the contrary herein, the following terms shall
have their indicated meanings when used in this Agreement (including the
exhibits):

 

1.1.1                “Act” means the Federal Food, Drug, and Cosmetic Act, as
amended, and the rules, regulations and guidelines of the FDA promulgated
thereunder, as may be in effect from time to time.

 

1.1.2                “Adverse Event” means any adverse drug experience described
in the FDA’s New Drug Application postmarketing reporting regulations, 21 C.F.R.
314.80, as they may be amended from time to time.

 

1.1.3                “Affiliate” means, with respect to any Person, any other
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under Common Control with such first Person.

 

1.1.4                “Agency” means any governmental authority or Regulatory
Authority in the Territory.

 

1.1.5                “Agreement” is defined in the Preamble.

 

1

--------------------------------------------------------------------------------


 

1.1.6                “Alliance Manager” is defined in Section 5.

 

1.1.7                “Annual Gross Profit Share Amount Due” is defined in
Section 8.3.

 

1.1.8                “Applicable Law” means all federal, state and local laws,
and the rules, regulations, guidelines and guidances of all Agencies, in effect
from time to time, applicable to the marketing, promotion, distribution and sale
of the Product in the Territory, including, to the extent applicable, (i) the
American Medical Association Guidelines on Gifts to Physicians from Industry,
(ii) the PhRMA Code on Interactions with Healthcare Professionals, (iii) the
Health Insurance Portability and Accountability Act of 1996, including the
Privacy Standards (45 C.F.R. Parts 160 and 164), as amended by the American
Recovery and Reinvestment Act of 2009 and any regulations promulgated
thereunder, (iv) the Social Security Act and any regulations promulgated
thereunder, (v) the Act, (vi) the PDMA, and (vii) state and federal
anti-kickback statutes, false claims statutes, statutes that govern price
reporting and reimbursement, and statutes that govern marketing disclosure and
physician payments, and all rules and regulations promulgated thereunder, in
each case in the Territory.

 

1.1.9                “Business Day” shall mean a day other than a Saturday or
Sunday or any public holiday in the United States. For the avoidance of doubt,
references in this Agreement to “days” shall mean calendar days.

 

1.1.10              “Business Policies” means the Cubist Business Policies and
the Optimer Business Policies.

 

1.1.11              “Call” means an interactive in-person visit to and
discussion with a medical professional by a pharmaceutical sales representative
that consists of one or more details of a product.

 

1.1.12              “Change in Control” means, with respect to a Party, an event
or series of related events in which:

 

(a)           Any Person or group (as such term is defined in the Securities
Exchange Act of 1934, as amended) (other than one or more Affiliate(s) of such
Party that were Affiliates immediately prior to such event (any such Affiliate
with respect to such Party, an “Existing Affiliate”)), acquires beneficial
ownership (as determined pursuant to Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of securities of such Party or any Affiliate
thereof that directly, or indirectly through one or more intermediaries,
Controls such Party (any such Affiliate with respect to such Party, a
“Controlling Entity”) representing more than 50% of the voting power of the then
outstanding securities of such Party or its Controlling Entity, if any, with
respect to the election of members of the Board of Directors or similar
governing body of such Party or its Controlling Entity, if any;

 

(b)           Such Party or its Controlling Entity, if any, enters into a
merger, consolidation or similar transaction with another Person (other than an
Existing Affiliate of such Party) and (A) the members of the Board of Directors
of such Party or Controlling Entity, as applicable, immediately prior to such
transaction constitute (i) less than one half of the members of the Board of
Directors of such Party or Controlling Entity, as applicable, following such
transaction, or (ii) less than one half of the Board of Directors of any new
Controlling Entity

 

2

--------------------------------------------------------------------------------


 

resulting from such transaction; or (B) the Persons who beneficially owned the
outstanding voting securities of such Party or Controlling Entity, as
applicable, immediately prior to such transaction cease to beneficially own
securities of such Party or Controlling Entity, as applicable, representing more
than 50% of the voting power of the then outstanding securities of such Party or
Controlling Entity, as applicable, with respect to the election of members of
the Board of Directors immediately after such transaction in substantially the
same proportions as their ownership of securities of such Party or Controlling
Entity, as applicable, immediately prior to such transaction;

 

(c)           Such Party or its Controlling Entity, if any, sells or transfers
to any Person(s) (other than a transfer by a Controlling Entity to Existing
Affiliate(s) of such Party) in one or more related transactions, properties or
assets (A) representing more than 50% of such Party’s or Controlling Entity’s,
as applicable, consolidated total assets as reflected on its most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, (B) from which more than
50% of such Party’s or Controlling Entity’s, as applicable, consolidated
operating income for its most recent fiscal year as reflected on its most recent
Annual Report on Form 10-K was derived or (C) representing substantially all of
the properties or assets related to such Party’s obligations under this
Agreement; or

 

(d)           Such Party or its Controlling Entity, if any, fails to maintain
its corporate existence or liquidates (unless, in connection with the foregoing,
the assets of such Party or Controlling Entity, as applicable, are acquired by
an Existing Affiliate of such Party and the liabilities of such Party or
Controlling Entity (including, if applicable, the Party’s obligations under this
Agreement) are assumed by such Existing Affiliate of such Party).

 

1.1.13              “Combination Promotional Medical Education Program” is
defined in Section 3.3.2.

 

1.1.14              “Commercially Reasonable Efforts” of a Party mean (i) with
respect to Cubist, those efforts that are consistent with Applicable Law and
with industry standards and practices followed by a similarly situated
pharmaceutical company in the Promotion of pharmaceutical products with a
potential market comparable to the Product, and (ii) with respect to Optimer,
those efforts that are consistent with Applicable Law and with industry
standards and practices followed by a similarly situated pharmaceutical company
in connection with the manufacture, Promotion, distribution and sale of
pharmaceutical products in a similar stage in product life as the Product and
with a potential market and profit potential comparable to the Product (based on
conditions then prevailing). For clarity, if a Party is required hereunder to
use Commercially Reasonable Efforts with respect to a given activity and such
activity is performed by an Affiliate of such Party, rather than such Party,
such Party shall cause such Affiliate to use Commercially Reasonable Efforts to
perform such activity.

 

1.1.15              “Competing Product” means any product, other than the
Product, that has […***…] in the Territory, […***…].

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

1.1.16              “Competing Program” is defined in Section 13.3.

 

1.1.17              “Confidential Information” means (i) any and all information
or material, that, at any time before or after the Effective Date has been or is
provided or communicated to the Receiving Party by or on behalf of the
Disclosing Party, including by or on behalf of any of its Affiliates, pursuant
to this Agreement or in connection with the transactions contemplated hereby or
any discussions or negotiations with respect thereto (including any information
disclosed pursuant to the Mutual Non-Disclosure Agreement between the Parties
effective as of July 9, 2009, as amended); (ii) any data, ideas, concepts or
techniques contained in any of the foregoing; and (iii) any modifications of any
of the foregoing or derivations of any of the foregoing. Confidential
Information may be disclosed orally, visually, in writing, by delivery of
materials containing Confidential Information, or in any other form now known or
hereafter invented; provided, however, that any information or material
specifically relating to the Product, including the Promotion thereof (but
excluding, without limitation, (a) the identity of and information regarding the
Target Accounts and Target Prescribers and the allocation of Cubist’s Sales
Force thereto, and (b) information relating to the Disease State generally),
shall be the Confidential Information of Optimer regardless of which Party first
disclosed such information, and Optimer and Cubist shall be deemed the
Disclosing Party and Receiving Party, respectively, with respect thereto. The
terms of this Agreement shall be the Confidential Information of both Parties.

 

1.1.18              “Control” and, with correlative meanings, the terms
“Controlled by” and “under Common Control with,” means (i) the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract, resolution, regulation
or otherwise or (ii) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a Person (or, with respect
to a limited partnership or other similar entity, its general partner or
controlling entity).

 

1.1.19              “Controlling Entity” is defined in Section 1.1.12(a).

 

1.1.20              “Cost of Goods Sold” means the standard cost of goods for
the Product sold in the applicable time period, which standard cost shall be
determined and allocated by Optimer in accordance with GAAP, including Optimer’s
good faith estimate of (A) Optimer’s and its Affiliates’ […***…], (B) all of
Optimer’s and its Affiliates’ […***…], (C) […***…], and (D) […***…].
Notwithstanding the foregoing, Cost of Goods Sold for Product from […***…] shall
be determined in accordance with clauses (A) through (D) above whether or not
[…***…].

 

1.1.21              “Cubicin” means that certain pharmaceutical compound known
as daptomycin in prescription form for injection that has received Regulatory
Approval from the FDA to be marketed in the Territory under the Cubist Trademark
Cubicin.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

1.1.22              “Cubist” is defined in the Preamble.

 

1.1.23              “Cubist Business Policies” means Cubist’s business policies,
standard business procedures, and coaching sheets, that in each case, govern the
Promotion and the Medical Affairs Program activities and, in each case, to the
extent such business policies, standard business procedures, and coaching sheets
are consistent with Applicable Law and this Agreement, copies of which have been
provided by Cubist to Optimer prior to the Effective Date (as such business
policies, standard business procedures and coaching sheets may be amended from
time to time by Cubist, provided that Cubist provides amended copies thereof to
Optimer).

 

1.1.24              “Cubist Competitor” means any Third Party that is developing
or marketing […***…] (which, for clarification, shall not include an [...***…])
for the treatment of […***…]. For clarity, developing, in this definition,
refers to development of […***…].

 

1.1.25              “Cubist Indemnified Parties” is defined in Section 15.2.

 

1.1.26              “Cubist Medical Affairs Force” means the Cubist Medical
Affairs Representatives (including their direct supervisors, managers, and
trainers) and other Cubist employees performing Medical Affairs Program
activities under this Agreement.

 

1.1.27              “Cubist Report” is defined in Section 7.1.

 

1.1.28              “Cubist Sales Force” means the Cubist Sales Representatives
(including their direct supervisors, managers, and trainers) and other Cubist
employees performing Sales Program activities under this Agreement.

 

1.1.29              “Cubist Trademarks” means (i) the Trademarks of Cubist and
its Affiliates set forth on Exhibit 1.1.29, and any existing, pending or future
Trademark registrations, applications and unregistered Trademark rights, in each
case relating to such Trademarks, and (ii) any current or future modifications
or variants of any of the foregoing rights.

 

1.1.30              “Detail” means a face-to-face (a) one-on-one discussion with
a Target Prescriber or (b) discussion with a group consisting of no more than
[…***…] Target Prescribers at the same time, in each case during which a Sales
Representative makes a presentation of certain of the Product’s attributes, such
as describing the FDA-approved indicated uses, safety, effectiveness,
contraindications, side effects, warnings or other relevant characteristics of
the Product, consistent with the requirements of this Agreement and Applicable
Law and in a manner that is customary in the industry for the purpose of
promoting a prescription pharmaceutical product. When used as a verb, “Detail”
means to engage in a Detail. For the avoidance of doubt, (i) a reminder
presentation or a sample drop shall not constitute a Detail; and
(ii) presentations to groups consisting of more than […***…] people or
containing more than […***…] Target Prescribers, medical conventions or
institutions shall not constitute Details.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

1.1.31              “Disclosing Party” means the Party disclosing Confidential
Information.

 

1.1.32              “Disease State” means Clostridium difficile infection in
humans.

 

1.1.33              “Effective Date” is defined in the Preamble.

 

1.1.34              “Employment Law” means all federal, state, or local
statutes, laws, ordinances, regulations or guidelines relating to
(i) employment, (ii) safety and health, and (iii) the payment of taxes and
required taxes and payments with respect to employees.

 

1.1.35              “Existing Affiliate” is defined in Section 1.1.12(a).

 

1.1.36              “FDA” means the United States Food and Drug Administration
and any successor agency having substantially the same functions.

 

1.1.37              “Field Alert” is defined in Section 9.1.9.

 

1.1.38              “First Commercial Sale” means the first bona fide sale of
the Product in the Territory to an end consumer (including any pharmacy,
hospital, skilled nursing facility or similar institution) following receipt of
Regulatory Approval of the Product in the Territory. For clarity, First
Commercial Sale shall not include any sale, transfer or disposition of the
Product as promotional samples or for charitable or pre-clinical, clinical or
post-approval studies purposes.

 

1.1.39              “First Sales Year” means the 12 month period starting on the
date of the First Commercial Sale and ending on the last day of the month in
which the first anniversary of the First Commercial Sale date occurs.

 

1.1.40              “Force Majeure Event” is defined in Section 17.2.

 

1.1.41              “GAAP” means the United States generally accepted accounting
principles, applied on a consistent basis, or any successor accounting
principles generally accepted for public companies in the United States (such as
International Financial Reporting Standards).

 

1.1.42              “Gross Profit” means, with respect to any period, Net Sales
for such period, less the […***…].

 

1.1.43              “Gross Sales” means, for a given period, all sales of the
Product during such period ([…***…]) by or on behalf of Optimer or its
Affiliates to Third Parties in the Territory (regardless of whether Optimer or
its Affiliates have received more or less than the […***…]). For purposes of
determining Gross Sales, (i) the Product shall be deemed to be sold at the point
of shipment, and (ii) sales, transfers or dispositions of the Product as
promotional samples or for charitable or pre-clinical, clinical or post-approval
studies purposes shall be excluded from Gross Sales, and (iii) sales or
transfers of the Product among Optimer and its Affiliates shall be excluded from
Gross Sales, provided that any subsequent sale to a Third Party in the Territory
shall be included.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

6

--------------------------------------------------------------------------------


 

1.1.44              “Indemnification Claim Notice” is defined in Section 15.4.1.

 

1.1.45              “Indemnified Party” is defined in Section 15.4.1.

 

1.1.46              “Indemnifying Party” is defined in Section 15.4.1.

 

1.1.47              “Initial Medical Affairs Program Terms” means the key terms
of the Medical Affairs Program Plan set forth in Exhibit 1.1.47 attached to this
Agreement as of the Effective Date.

 

1.1.48              “Initial Sales Program Terms” means the key terms of the
Sales Program Plan (including the Promotional Medical Education Program) set
forth in Exhibit 1.1.48 attached to this Agreement as of the Effective Date.

 

1.1.49              “Initial Term” is defined in Section 16.1.

 

1.1.50              “Joint Clearance Committee” is defined in Section 5.3.1.

 

1.1.51              “Joint Steering Committee” is defined in Section 5.2.1.

 

1.1.52              “Key Opinion Leader” means a medical professional recognized
as a leading expert in his or her respective field, including any person set out
on a list of such medical professionals developed jointly and agreed to in
writing by the Parties.

 

1.1.53              “Know-How” means all technical knowledge, expertise, skill,
practice, market research data, marketing and sales data and any other
marketing-related data, proprietary rights, regulatory approvals, discoveries,
inventions, improvements, trade secrets, copyrights and processes relating to
the Product and all pre-clinical, clinical, stability and other data relating to
the Product.

 

1.1.54              “Knowledge” means, when referring to the knowledge of Cubist
or Optimer, the actual, unaided knowledge of the following individuals: (a) for
Cubist, Cubist’s […***…] and (b) for Optimer, Optimer’s […***…].

 

1.1.55              “Losses” is defined in Section 15.2.

 

1.1.56              “Medical Affairs Force” means each of the Cubist Medical
Affairs Force and the Optimer Medical Affairs Force.

 

1.1.57              “Medical Affairs Materials” is defined in Section 4.4.3.

 

1.1.58              “Medical Affairs Program” is defined in Section 4.2.

 

1.1.59              “Medical Affairs Program Commencement Date” means the date
set forth in the Medical Affairs Program Plan on which the Medical Affairs
Program shall commence.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

1.1.60              “Medical Affairs Program Plan” is defined in Section 4.1.

 

1.1.61              “Medical Affairs Representative” means a scientific or
medical representative who (i) is primarily focused on infectious diseases and
therapeutic areas related thereto in the Territory, (ii) has relevant clinical
experience and sufficient health care experience (including at least a four-year
degree and clinical, residency or fellowship experience or other highly
specialized training relevant to Medical Affairs Program activities, including
any such professional with a Ph.D., Pharm.D. or M.D. degree) to engage in
in-depth dialogues with physicians regarding medical issues associated with the
Product, (iii) is employed by a Party or any of its Affiliates on a full-time
basis, and (iv) is not a Sales Representative or otherwise engaged in direct
Promotion of the Product. For clarity, (a) Cubist Medical Affairs
Representatives would include Cubist Clinical Scientific Directors (CSDs) and
(b) Optimer Medical Affairs Representatives would include Optimer Medical
Education Research Liaisons (MERLs).

 

1.1.62              “Medical Affairs Training Materials” is defined in
Section 4.5.2(b).

 

1.1.63              “Medical Affairs Training Plan” means that certain plan with
respect to training the Medical Affairs Forces that shall be prepared by the
Parties as soon as practicable after the Effective Date, as such plan may be
modified from time to time by the Joint Steering Committee in accordance with
this Agreement.

 

1.1.64              “National Sales Meeting” is defined in Section 3.6.3.

 

1.1.65              “NDA” means a “New Drug Application,” as defined in the Act.

 

1.1.66              “Net Sales” means, with respect to any period, Gross Sales
for such period less deductions, to the extent recognized in accordance with
GAAP, and not for promotional purposes for: (i) […***…], including (A) […***…],
(B) […***…], (C) […***…] and (D) […***…]; (ii) […***…]; (iii) […***…];
(iv) […***…] (including […***…]) […***…]; (v) […***…] (but not including
[…***…]); (vi) […***…]; and (vii) […***…] in accordance with GAAP […***…]. Any
of the deductions specified in this definition that involves a payment or credit
shall be taken as a deduction in the Sales Quarter in which the payment or
credit is accrued by Optimer or its applicable Affiliate, in accordance with
GAAP. If, as part of any managed care program or arrangement, the Product is
sold with other products such that it is not possible to determine which of the
deductions set forth above are specifically attributable to

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

the Product, then Optimer shall apportion the deductions across the bundle of
products on a relative fair value basis. Notwithstanding anything contained
herein, in no event shall any category of expense, to the extent included in
Optimer’s determination of the Cost of Goods Sold for a given period, be taken
as a deduction in the calculation of Net Sales for such period.

 

1.1.67              “Noncompete Period” is defined in Section 12.1.1.

 

1.1.68              “Notice” means any notice, request, report, statement or
other communication to either Party by the other Party pursuant to, in
connection with, or relating to, this Agreement.

 

1.1.69              “Off-Label Information” means any written, printed, graphic
or oral information with respect to the Product that is inconsistent with, or
outside the scope of, the FDA-approved labeling for the Product in the
Territory.

 

1.1.70              “Optimer” is defined in the Preamble.

 

1.1.71              “Optimer Business Policies” means Optimer’s business
policies, standard business procedures, and coaching sheets, that in each case,
relate to the Programs and the manufacture of the Product and, in each case, to
the extent consistent with Applicable Law and this Agreement (as such business
policies, standard business procedures and coaching sheets may be amended from
time to time by Optimer).

 

1.1.72              “Optimer House Marks” means (i) the Trademarks of Optimer
set forth on Exhibit 1.1.72 and any pending or future Trademark registrations,
applications and unregistered Trademark rights, in each case relating to such
Trademarks, and (ii) any current or future modifications or variants of any of
the foregoing rights.

 

1.1.73              “Optimer Indemnified Parties” is defined in Section 15.3.

 

1.1.74              “Optimer Medical Affairs Force” means the Optimer Medical
Affairs Representatives (including their direct supervisors, managers, and
trainers) and other Optimer employees performing Medical Affairs Program
activities under this Agreement.

 

1.1.75              “Optimer Report” is defined in Section 7.2.

 

1.1.76              “Optimer Sales Force” means the Optimer Sales
Representatives (including their direct supervisors, managers, and trainers) and
other Optimer employees performing Sales Program activities under this
Agreement.

 

1.1.77              “Other Fidaxomicin Product” means any form of fidaxomicin
other than a Product.

 

1.1.78              “Party” and “Parties” is defined in the Preamble.

 

1.1.79              “PDMA” means the Prescription Drug Marketing Act of 1987, as
amended, and the rules, regulations and guidelines promulgated thereunder and in
effect from time to time.

 

9

--------------------------------------------------------------------------------


 

1.1.80              “Permitted Uses” is defined in Section 14.1.1.

 

1.1.81              “Person” means any individual or entity, including a
government or political subdivision, department or agency of a government.

 

1.1.82              “Primary Position Detail” means a Detail in which the
Product (i) is the first product Detailed, (ii) is emphasized […***…] and
(iii) is the primary focus of such Detail, primary focus meaning […***…].

 

1.1.83              “Proceeding(s)” is defined in Section 15.1.3(d).

 

1.1.84              “Product” means that form of fidaxomicin in prescription
form intended to be marketed by Optimer under the Product NDA.

 

1.1.85              “Product Gross Margin Percentage” means, with respect to any
period, (a) […***…], divided by (b) […***…].

 

1.1.86              “Product Information Request” is defined in Section 9.4.5.

 

1.1.87              “Product Labels and/or Inserts” means (i) all FDA-approved
labels and other written, printed or graphic matter affixed to any container,
packaging or wrapper utilized in connection with the Product, or (ii) any
written material physically accompanying the Product, including Product package
inserts.

 

1.1.88              “Product NDA” means NDA 201,699 for Dificid™ (fidaxomicin
tablets).

 

1.1.89              “Product Quality Complaint” means any and all manufacturing
or packaging-related complaints related to the Product, including (i) any
complaint involving the possible failure of the Product to meet any of the
specifications for the Product; (ii) any dissatisfaction with the design,
package or labeling of the Product; or (iii) any Adverse Event that may involve
the quality of the Product.

 

1.1.90              “Product Trademarks” means (i) the Trademark Dificid™ and
the registrations thereof, (ii) any pending or future Trademark registration
applications relating to the Product, (iii) any unregistered Trademark rights
relating to the Product as may exist through use prior to or as of the Effective
Date, (iv) any current or future modifications or variants of any of the
foregoing rights, and (v) any future Trademarks adopted by Optimer or its
Affiliates for use in connection with the Product. For the avoidance of doubt,
“Product Trademarks” shall not include any Optimer House Marks.

 

1.1.91              “Program” means, collectively, the Sales Program and the
Medical Affairs Program.

 

1.1.92              “Program Employees” means all members of the Cubist Sales
Force, Cubist Medical Affairs Force, Optimer Sales Force, and Optimer Medical
Affairs Force.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

1.1.93              “Promotion” means Detailing and those other activities
normally undertaken by a pharmaceutical company’s sales force, and its
supervisors and managers, to implement marketing plans and strategies aimed at
encouraging the appropriate use of a particular prescription pharmaceutical
product. When used as a verb, “Promote” means to engage in such activities.

 

1.1.94              “Promotional Medical Education Program Materials” is defined
in Section 3.3.3.

 

1.1.95              “Promotional Medical Education Programs” is defined in
Section 3.3.1.

 

1.1.96              “Public Announcement” means public announcements, press
releases, investor calls, or advertising, recruiting and other public documents.

 

1.1.97              “Quarterly Amount Due” is defined in Section 8.1.

 

1.1.98              “Receiving Party” means the Party receiving or having access
to Confidential Information of the other Party.

 

1.1.99              “Recipients” is defined in Section 13.1.

 

1.1.100            “Regulatory Approval” means any and all approvals (including
price and reimbursement approvals, if required), licenses, registrations, or
authorizations of Regulatory Authorities in the Territory that are necessary for
the marketing and sale of a product in the Territory for the treatment,
prevention, modulation, or diagnosis of any disease, disorder or condition in
humans.

 

1.1.101            “Regulatory Authority” shall mean any national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity whose review and/or approval is necessary for the
manufacture, packaging, use, storage, import, export, distribution, promotion,
marketing, offer for sale and sale of a product in a country for the treatment,
prevention, modulation, or diagnosis of any disease, disorder or condition in
humans. For countries where governmental approval is required for pricing or
reimbursement for a Product, “Regulatory Authority” shall also include any
national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity whose review and/or approval of
pricing or reimbursement is required.

 

1.1.102            “Residual Knowledge” is defined in Section 13.3.

 

1.1.103            “Sales Force” means each of the Cubist Sales Force and the
Optimer Sales Force.

 

1.1.104            “Sales Materials” is defined in Section 3.5.3.

 

11

--------------------------------------------------------------------------------


 

1.1.105            “Sales Program” means the program of Promoting (including
Detailing) the Product, including all supervision, management and training with
respect thereto, conducted by the Parties under Section 3.

 

1.1.106            “Sales Program Commencement Date” means the date set forth in
the Sales Program Plan on which the Sales Program shall commence.

 

1.1.107            “Sales Program Plan” is defined in Section 3.1.

 

1.1.108            “Sales Quarter” means each full calendar quarter during the
Term, provided that (a) the first Sales Quarter shall commence on the first day
of the first full calendar quarter immediately following the first day of the
First Sales Year (or, if the first day of the First Sales Year is the first day
of a calendar quarter, the first Sales Quarter shall commence on the first day
of the First Sales Year), and (b) the last Sales Quarter shall end on the last
day of the last Sales Year and, provided further, that if the first day of the
First Sales Year is not the first day of a calendar quarter, the Parties’
finance contacts shall meet and in good faith discuss and attempt to agree upon
adjustments and reconciliations to terms of this Agreement pertaining to
payments and reporting, including adjustments to the Sales Targets, if and as
necessary to account for the discrepancy between the first and last Sales
Quarters and Sales Years. If the Parties’ finance contacts cannot agree upon any
such adjustments and reconciliations, then “Sales Quarter” shall mean each
consecutive three-month period during each Sales Year, provided that (i) the
first Sales Quarter shall run from the first day of the First Sales Year to the
end of the last day of the third full month after first day of the First Sales
Year, and (ii) each subsequent Sales Quarter shall end on the last day of every
third month thereafter.

 

1.1.109            “Sales Representative” means a sales representative (i) who
is primarily focused on infectious diseases and therapeutic areas related
thereto in the Territory, (ii) whose skills, training and experience are
consistent with (a) industry standards applicable to the promotion, marketing
and sale of a prescription pharmaceutical product and (b) the qualifications or
requirements set forth in the Sales Program Plan, (iii) who is responsible for
Promoting the Product in the Territory, and (iv) who is employed by a Party or
any of its Affiliates on a full-time basis. For clarity, Cubist Sales
Representatives would include Cubist Clinical Business Managers (CBMs)).

 

1.1.110            “Sales Target” means the target amount of Net Sales of the
Product in the Territory for each of the First Sales Year and the Second Sales
Year, as set forth on a Sales Quarterly basis in a side letter between the
Parties, dated as of the Effective Date, as such target amount may be amended
from time to time by mutual agreement of the Parties in writing.

 

1.1.111            “Sales Target Bonus” is defined in Section 8.2.

 

1.1.112            “Sales Training Materials” is defined in Section 3.6.2(c).

 

1.1.113            “Sales Training Plan” means that certain plan with respect to
training the Sales Forces that shall be prepared by the Parties as soon as
practicable after the Effective Date, as such plan may be modified from time to
time by the Joint Steering Committee in accordance with this Agreement.

 

12

--------------------------------------------------------------------------------


 

1.1.114            “Sales Year” means each of the First Sales Year and the
Second Sales Year, as well as any subsequent 12 month periods for which the
Agreement is extended pursuant to Section 16.1.

 

1.1.115            “Second Sales Year” means the 12 month period starting on the
first day following the end of the First Sales Year and ending on the first
anniversary of such starting date.

 

1.1.116            “Secondary Position Detail” means a Detail in which the
Product is the second product discussed and the secondary focus of such Detail,
wherein “secondary focus” means at least […***…] and the Product is emphasized
[…***…] other than […***…].

 

1.1.117            “Stockout” means:

 

(a)           any failure by Optimer to fulfill at least […***…] and, as a
result of such failure, […***…] of (i) […***…] or (ii) […***…]; or

 

(b)           any notice or other communication by or on behalf of Optimer or
its Affiliates to Target Prescribers and other Third Party medical professionals
in the Territory that the Product in the Territory is or will be subject to
rationing, limited availability or supply constraints.

 

1.1.118            “Systems” is defined in Section 7.4.

 

1.1.119            “Target Accounts” mean those certain institutions selected
from among the institutions that Cubist has targeted as of the Effective Date or
thereafter and that are identified in a side letter between the Parties, dated
as of the Effective Date, as such list may be amended from time to time by
amendment of the Sales Program Plan in accordance with Section 5.2.5.

 

1.1.120            “Target Prescriber” means a physician who is licensed to
prescribe drugs and is in a position to directly influence or recommend the
prescription or purchase of the Product and who (a) is an infectious disease
physician, or (b) has already been targeted by Cubist in connection with its
other promotional activities, and in each case, who practices, is employed by or
otherwise provides services at a Target Account.

 

1.1.121            “Term” is defined in Section 16.1.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

1.1.122            “Territory” means the United States of America and its
territories and possessions, including Puerto Rico and the District of Columbia.

 

1.1.123            “Third Party” means any Person other than the Parties and
their respective Affiliates.

 

1.1.124            “Third Party Claim” is defined in Section 15.2.

 

1.1.125            “Trademark” means any trademark, trade dress, brand mark,
trade name, brand name, corporate name, logo or business symbol.

 

1.1.126            “Training Materials” means, collectively, the Sales Training
Materials and the Medical Affairs Training Materials.

 

1.1.127            “Training Plans” means, collectively, the Sales Training Plan
and the Medical Affairs Training Plan.

 

1.1.128            “Wholesale Acquisition Cost” means, with respect to a
product, a published list price for such product (which list price, for clarity,
does not include prompt pay or other discounts, rebates or reductions in price)
for the month in which the applicable sale of such product occurred, as such
list price is publicly reported by the selling Person.

 

1.2           Construction.

 

Unless the context of this Agreement otherwise requires: (a) words of any gender
include each other gender; (b) words using the singular or plural number also
include the plural or singular number, respectively; (c) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (d) the terms “Article,” “Section,” “Schedule” or “Exhibit” refer to
the specified Article, Section, Schedule or Exhibit of this Agreement; (e) the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”; and (f) the term “including” or “includes”
means “including without limitation” or “includes without limitation.”

 

2.             PROGRAMS GENERALLY

 

2.1           Engagement of Cubist. Subject to the terms and conditions of this
Agreement, Optimer hereby engages Cubist, and Cubist hereby accepts such
engagement, as Optimer’s exclusive partner in Promoting the Product in the
Territory, and conducting the Sales Program and the Medical Affairs Program with
respect to the Product in the Territory.

 

2.2           Program Commencement Dates. The Parties shall mutually select and
agree upon a Sales Program Commencement Date and a Medical Affairs Program
Commencement Date, which shall be set forth in the Sales Program Plan and
Medical Affairs Program Plan, respectively.

 

2.3           Launch. Optimer will use Commercially Reasonable Efforts to effect
a full launch of the Product (as opposed to a soft launch) where such launch
would occur only when the distribution network for the Product (including, for
example, Optimer’s and its wholesalers’ and

 

14

--------------------------------------------------------------------------------


 

distributors’ capability of receiving and fulfilling orders for the Product
throughout the Territory) is substantially established.

 

2.4           Launch Meeting. If the Parties so mutually agree, Cubist will
participate in relevant portions of Optimer launch meetings for the Product in
the Territory. […***…] will bear the cost of […***…] personnel attending such
meetings.

 

2.5           Sales Force. By the Sales Program Commencement Date, each of
Cubist and Optimer, respectively, will establish the Cubist Sales Force and the
Optimer Sales Force in accordance with the Sales Program Plan. Without limiting
the foregoing and notwithstanding anything to the contrary herein or in the
Sales Program Plan, at all times during the Term (a) Cubist shall maintain a
Sales Force consisting of at least […***…] Sales Representatives and (b) Optimer
shall maintain a Sales Force consisting of at least […***…] Sales
Representatives, in each case, at full capacity, subject to fluctuation in the
ordinary course of business for vacancies, leave, and other ordinary absences;
provided, however, that each Party shall use Commercially Reasonable Efforts to
fill vacancies within a reasonable period of time.

 

2.6           Medical Affairs Force. By the Medical Affairs Program Commencement
Date, each of Cubist and Optimer, respectively, will establish the Cubist
Medical Affairs Force and the Optimer Medical Affairs Force in accordance with
the Medical Affairs Plan. Without limiting the foregoing and notwithstanding
anything to the contrary herein or in the Medical Affairs Program Plan, at all
times during the Term (a) Cubist shall maintain a Medical Affairs Force
consisting of at least […***…] Medical Affairs Representatives, and (b) Optimer
shall maintain a Medical Affairs Force consisting of at least […***…] Medical
Affairs Representatives, in each case, at full capacity, subject to fluctuation
in the ordinary course of business for vacancies, leave, and other ordinary
absences; provided, however, that each Party shall use Commercially Reasonable
Efforts to fill vacancies within a reasonable period of time.

 

2.7           Responsibility for Forces. Except as otherwise set forth in this
Agreement, each Party shall be legally responsible and liable for the actions,
omissions and conduct of all of the members of its Sales Force and Medical
Affairs Force. Each Party shall also be exclusively responsible for supervising
the members of its Sales Force and Medical Affairs Force in all respects.

 

3.             SALES PROMOTION ACTIVITIES

 

3.1           Sales Program Plan. As soon as practicable after the Effective
Date, the Parties shall prepare the Sales Program Plan for the Product (the
“Sales Program Plan”). The Sales Program Plan shall be consistent with, and
shall include, at a minimum, the Initial Sales Program Terms. The Sales Program
Plan may be amended by the Joint Steering Committee in accordance with
Section 5.2.2.

 

3.2           Sales Force Activities. Commencing on the Sales Program
Commencement Date and for the remainder of the Term, each Party shall use
Commercially Reasonable Efforts to ensure that its respective Sales Force
Promotes the Product in accordance with the Sales Program Plan, including
Detailing the Product to the Target Prescribers. Optimer shall also use
Commercially Reasonable Efforts to cause its Sales Representatives to Promote
(including

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

15

--------------------------------------------------------------------------------


 

Detailing) the Product to institutions and physicians (other than Target
Accounts and Target Prescribers) reasonably likely to be Product customers. In
the event that both the Cubist Sales Force and the Optimer Sales Force will
Detail the same Target Prescribers pursuant to the Sales Program Plan, personnel
from each Sales Force will coordinate their activities with respect to such
Target Prescribers in accordance with account plans jointly created by the
Parties. Without limiting the foregoing and notwithstanding anything to the
contrary herein or in the Sales Program Plan, at all times during the Term:
Cubist will direct each of Cubist’s Sales Representatives: (a) to Detail the
Product in […***…] made to Target Prescribers, (b) to dedicate […***…], and
(c) to Detail the Product […***…]. Cubist will use Commercially Reasonable
Efforts to ensure that the Cubist Sales Force […***…].  Notwithstanding anything
in this Agreement to the contrary, if Cubist maintains a Sales Force consisting
of more Sales Representatives than is required under Section 2.5, Cubist’s
obligations under this Section 3.2 shall only apply to the number of Sales
Representatives that is required under Section 2.5.

 

3.3           Promotional Medical Education Programs.

 

3.3.1                The Parties may each implement JSC-approved promotional
speaker programs concerning the Product directed to Target Prescribers or other
medical professionals (“Promotional Medical Education Programs”) in accordance
with the Sales Program Plan. […***…] shall bear the expense of any JSC-approved
Promotional Medical Education Program that concerns solely the Product.

 

3.3.2                Cubist may implement JSC-approved Promotional Medical
Education Programs that are conducted prior to or after a promotional medical
education program with respect to Cubicin, which programs are on the same day at
the same location (“Combination Promotional Medical Education Programs”);
[…***…].  […***…] shall […***…] bear the expense of any JSC-approved Combination
Promotional Medical Education Program.

 

3.3.3                Neither Party may use any written, printed, electronic,
graphic or other material in a Promotional Medical Education Program or in the
Product portion of a Combination Promotional Medical Education Program other
than (a) the Sales Materials and (b) any other content produced for such a
program and approved in advance by the Joint Clearance Committee (clause (b),
the “Promotional Medical Education Program Materials”).

 

3.4           Incentive Compensation by Cubist. Subject to Applicable Law,
Cubist shall provide to the Cubist Sales Representatives who Detail the Product
in the Territory product incentive compensation with respect to the Product.
Such Product incentive compensation shall be paid to a Cubist Sales
Representative if such Cubist Sales Representative achieves his or her
performance target in the Territory with respect to the Product that has been
established by Cubist for a given Sales Year. Each Cubist Sales Representative’s
Product incentive compensation for a given Sales Year shall be […***…] incentive
compensation for such Sales Year, subject to adjustment in

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

16

--------------------------------------------------------------------------------


 

accordance with Section 8.4. The Parties shall endeavor in good faith, using
Commercially Reasonable Efforts, to agree upon a single (i.e., same) sales
forecast for the Product to be used by both Parties to establish incentive
compensation for their respective Sales Representatives; provided, however, if
following good faith negotiations, the Parties have not agreed on such forecast
for the Product, then in no event shall the sales forecast for the Product used
by either Party in establishing incentive compensation for their respective
Sales Representatives be less than the Sales Target for the applicable Sales
Year. Notwithstanding anything to the contrary in Section 7.5, in the event
Optimer conducts an audit of Cubist records, Optimer shall have the right to
review books and records relating to the aggregate incentive compensation for
the Sales Representatives, but shall not have the right to review books and
records relating to each Sales Representative’s individual incentive
compensation.

 

3.5           Sales Materials.

 

3.5.1                Optimer, at its sole expense, will (a) create, develop,
produce or obtain, and provide materials to be used by the Sales Forces in
connection with their interactions with Third Parties with respect to the
Product, including Product-specific Promotional Medical Education Program
Materials and (b) submit all such proposed materials that are intended to be
used by the Cubist Sales Force to the Joint Clearance Committee for review and
approval prior to their use. Optimer agrees to submit materials that are
intended to be used exclusively by the Optimer Sales Force to the Joint
Clearance Committee for comment as provided in Section 5.3.1. Optimer shall be
solely liable and responsible for the content of such materials and for ensuring
that such materials comply with Optimer Business Policies.

 

3.5.2                Cubist may, but is not required to, at its sole expense,
create, develop, produce or obtain, and provide materials to be used by the
Sales Forces in connection with their interactions with Third Parties with
respect to the Product; provided, that Cubist shall submit all such proposed
materials to the Joint Clearance Committee for review and all such proposed
materials must be approved by the Joint Clearance Committee prior to their use
by any of the Sales Forces. Cubist shall be solely liable and responsible for
the content of such materials (excluding any Optimer Trademark) and for ensuring
that such materials comply with Cubist Business Policies.

 

3.5.3                Any materials described in Section 3.5.1 or Section 3.5.2
that are approved by the Joint Clearance Committee in accordance with
Section 5.3.4, together with the Product Labels and Inserts, shall be referred
to as the “Sales Materials.” Each Party may use any of the Sales Material in
connection with Promoting the Product under this Agreement, provided such use is
in compliance with the terms of this Agreement and the Sales Program Plan or is
otherwise approved by the Joint Clearance Committee. If Optimer elects to use
any Sales Material created by Cubist under Section 3.5.2, Optimer shall
reimburse Cubist for its reasonable, documented, out-of-pocket cost of producing
or obtaining and providing such Sales Material for the Optimer Sales Force.
Except as provided in Section 5.3.1, the Parties shall not use any materials in
Promoting the Product other than the Sales Materials approved by the Joint
Clearance Committee.

 

3.5.4                Optimer shall own all copyright and other right, title and
interest in and to all Sales Materials, and Cubist hereby assigns to Optimer any
and all interest that Cubist

 

17

--------------------------------------------------------------------------------


 

may have in the Sales Materials; provided, that Optimer hereby grants to Cubist
a non-exclusive, royalty-free license under all copyrights that cover the Sales
Materials solely for the purpose of copying, displaying and distributing such
Sales Materials to the extent permitted under this Agreement. This license shall
automatically and immediately terminate upon the expiration or earlier
termination of this Agreement for any reason and shall be non-transferable and
non-sublicensable.

 

3.6           Sales Force Training.

 

3.6.1                Sales Training Plan. Each Party shall train all of its
Sales Representatives in accordance with the Sales Training Plan (including with
respect to Applicable Law and relevant requirements under this Agreement) prior
to such Sales Representative performing any Sales Program activities. Except as
set forth in Section 3.6.2, […***…] shall be responsible for the costs and
expenses of training […***…] Sales Representatives in accordance with this
Section 3.6.1.

 

3.6.2                Training Materials.

 

(a)           Optimer, at its sole expense, will (i) create, develop, produce or
obtain, and provide, and continually update materials to be used to train the
Sales Forces with respect to Promoting the Product and (ii) submit all such
proposed materials that are intended to be used by the Cubist Sales Force to the
Joint Clearance Committee for review and approval prior to their use. Optimer
agrees to submit materials that are intended to be used exclusively by the
Optimer Sales Force to the Joint Clearance Committee for comment as provided in
Section 5.3.1. Optimer shall be solely liable and responsible for the content of
such materials and for ensuring that such materials comply with Optimer Business
Policies.

 

(b)           Cubist may, but is not required to, at its sole expense, create,
develop, produce or obtain, and provide materials to be used to train the Sales
Forces with respect to Promoting the Product; provided, that Cubist shall submit
all such proposed materials to the Joint Clearance Committee for review and all
such proposed materials must be approved by the Joint Clearance Committee prior
to their use by any of the Sales Forces. Cubist shall be solely liable and
responsible for the content of such materials (excluding any Optimer Trademark)
and for ensuring that such materials comply with Cubist Business Policies.

 

(c)           Any materials described in Section 3.6.2(a) or
Section 3.6.2(b) that are approved by the Joint Clearance Committee in
accordance with Section 5.3.4 shall be referred to as the “Sales Training
Materials.” Each Party may use any of the Sales Training Materials in connection
with training its Sales Force under this Agreement, provided such use is in
compliance with the terms of this Agreement and the Sales Training Plan or is
otherwise approved by the Joint Clearance Committee. If Optimer elects to use
any Sales Training Material created by Cubist under Section 3.6.2(b), Optimer
shall reimburse Cubist for its reasonable, documented, out-of-pocket cost of
producing or obtaining and providing such Sales Training Material for the
Optimer Sales Force. Except as provided in Section 5.3.1, the Parties shall not
use any materials in training the Sales Forces with respect to Promoting the
Product other than the Sales Training Materials approved by the Joint Clearance
Committee.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

18

--------------------------------------------------------------------------------


 

(d)           Optimer shall own all copyright and other right, title and
interest in and to all Sales Training Materials, and Cubist hereby assigns to
Optimer any and all interest that Cubist may have in the Sales Training
Materials; provided, that Optimer hereby grants to Cubist a non-exclusive,
royalty-free license under all copyrights that cover the Sales Training
Materials solely for the purpose of copying, displaying and distributing such
Sales Training Materials to the extent permitted under this Agreement. This
license shall automatically and immediately terminate upon the expiration or
earlier termination of this Agreement for any reason and shall be
non-transferable and non-sublicensable.

 

3.6.3                National Meeting. Without limitation of any other
provisions of this Section 3.6, the Parties shall coordinate to provide training
of the Sales Forces with respect to the Product. Each Party may participate in
Product training conducted at the other Party’s national sales meeting (each, a
“National Sales Meeting”) anticipated to be held annually. Such training is
intended to be in addition to, not in lieu of, training required by
Section 3.6.1. Except as otherwise agreed by the Parties in writing or specified
in the Sales Training Plan, […***…] shall bear […***…] costs and expenses
associated with preparing for, conducting and participating in a National Sales
Meeting, including the costs and expenses associated with the attendance by
[…***…] Sales Representatives and other personnel at such National Sales
Meeting. In the event a Party elects to have its Sales Force attend the other
Party’s National Sales Meeting, Optimer and Cubist shall cooperate to prepare
and conduct the portion of such meeting relating to the Product.

 

3.7           Samples. The Parties acknowledge and agree that the Sales Program
contemplated as of the Effective Date does not include a program for the
distribution of samples of the Product and no Cubist Sales Representative shall
distribute samples of the Product. If the Parties mutually agree to establish a
program for the distribution of samples of the Product, then the Parties shall
prepare a Product sample plan that complies with Applicable Law and that will be
agreed to in writing by the Parties and, thereafter, the Parties shall
distribute samples of the Product only in accordance with such Product sample
plan and in compliance with Applicable Law.

 

4.             MEDICAL AFFAIRS PROGRAM

 

4.1           Medical Affairs Program Plan. As soon as practicable after the
Effective Date, the Parties shall prepare the Medical Affairs Program Plan for
the Product (the “Medical Affairs Program Plan”). The Medical Affairs Program
Plan shall be consistent with, and shall include, at a minimum, the Initial
Medical Affairs Program Terms. The Medical Affairs Program Plan may be amended
by the Joint Steering Committee in accordance with Section 5.2.2.

 

4.2           Medical Affairs Force Activities. Commencing as of the Medical
Affairs Program Commencement Date and for the remainder of the Term, the Parties
will engage in a field-based medical affairs collaboration focusing on providing
scientific support for the Product in accordance with the Medical Affairs
Program Plan (the “Medical Affairs Program”) in which each Party shall use
Commercially Reasonable Efforts to ensure that their respective Medical Affairs
Forces conduct the Medical Affairs Program activities in accordance with the
Medical Affairs Program Plan. For regions that will be targeted by both the
Cubist Medical Affairs Force and the Optimer Medical Affairs Force pursuant to
the Medical Affairs Program Plan, the Parties

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

19

--------------------------------------------------------------------------------


 

will use Commercially Reasonable Efforts to ensure that personnel from each
Medical Affairs Force coordinate their activities with respect to calling on Key
Opinion Leaders and other scientific targets within the medical community.
Medical Affairs Representatives will use Commercially Reasonable Efforts to call
on such targets and will discuss the Product or the Disease State as appropriate
in interactions with such targets.

 

4.3           Performance Goals for Cubist Medical Affairs Force. Cubist shall
establish, together with its Medical Affairs Representatives, annual field-based
goals, and no less than […***…] % of such goals shall relate to the Medical
Affairs Program for the Product. Any bonus compensation awarded by Cubist to a
Medical Affairs Representative shall be linked to the achievement of such
field-based goals of such Medical Affairs Representatives. Notwithstanding
anything to the contrary in Section 7.5, in the event Optimer conducts an audit
of Cubist records, Optimer shall have the right to review books and records
relating to the aggregate bonus compensation amounts awarded to Cubist Medical
Affairs Representatives, but shall not have the right to review books and
records relating to each Medical Affairs Representative’s individual
compensation amounts or bonus compensation.

 

4.4           Medical Affairs Materials.

 

4.4.1                Optimer, at its sole expense, will (a) create, develop,
produce or obtain, and provide materials to be used by the Medical Affairs
Forces in connection with their interactions with Third Parties with respect to
the Product, including a Product slide library, medical information letters, and
Product-specific reprints and bibliographies and (b) submit all such proposed
materials that are intended to be used by the Cubist Medical Affairs Force to
the Joint Clearance Committee for review and approval prior to their use.
Optimer agrees to submit materials that are intended to be used exclusively by
the Optimer Medical Affairs Force to the Joint Clearance Committee for comment
as provided in Section 5.3.1. Optimer shall be solely liable and responsible for
the content of such materials and for ensuring that such materials comply with
Optimer Business Policies.

 

4.4.2                Cubist may, but is not required to, at its sole expense,
create, develop, produce or obtain, and provide materials to be used by the
Medical Affairs Forces in connection with their interactions with Third Parties
with respect to the Product; provided, that Cubist shall submit all such
proposed materials to the Joint Clearance Committee for review and all such
proposed materials must be approved by the Joint Clearance Committee prior to
their use by any of the Medical Affairs Forces. Cubist shall be solely liable
and responsible for the content of such materials (excluding any Optimer
Trademark) and for ensuring that such materials comply with Cubist Business
Policies.

 

4.4.3                Any materials described in Section 4.4.1 and Section 4.4.2
that are approved by the Joint Clearance Committee in accordance with
Section 5.3.4 shall be referred to as the “Medical Affairs Materials.” Each
Party may use any of the Medical Affairs Material in connection with the Medical
Affairs Program activities under this Section 4, provided such use is in
compliance with the terms of this Agreement and the Medical Affairs Program Plan
or is otherwise approved by the Joint Clearance Committee. If Optimer elects to
use any Medical Affairs Material created by Cubist under Section 4.4.2, Optimer
shall reimburse Cubist for its reasonable, documented, out-of-pocket cost of
producing or obtaining and providing such

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

Medical Affairs Material for the Optimer Medical Affairs Force. Except as
provided in Section 5.3.1, the Parties shall not use any materials in conducting
Medical Affairs Program activities other than the Medical Affairs Materials
approved by the Joint Clearance Committee.

 

4.4.4                Optimer shall own all copyright and other right, title and
interest in and to all Medical Affairs Materials, and Cubist hereby assigns to
Optimer any and all interest that Cubist may have in the Medical Affairs
Materials; provided, that Optimer hereby grants to Cubist a non-exclusive,
royalty-free license under all copyrights that cover the Medical Affairs
Materials solely for the purpose of copying, displaying and distributing such
Medical Affairs Materials to the extent permitted under this Agreement. This
license shall automatically and immediately terminate upon the expiration or
earlier termination of this Agreement for any reason and shall be
non-transferable and non-sublicensable.

 

4.5           Medical Affairs Force Training.

 

4.5.1                Medical Affairs Training Plan. Each Party shall train all
of its Medical Affairs Representatives in accordance with the Medical Affairs
Training Plan (including with respect to Applicable Law and relevant
requirements under this Agreement) prior to such Medical Affairs Representative
performing any Medical Affairs Program activities. Except as set forth in
Section 4.4.2, […***…] shall be responsible for the costs and expenses of
training […***…] Medical Affairs Representatives in accordance with this
Section 4.4.1.

 

4.5.2                Training Materials.

 

(a)           Optimer, at its sole expense, will (i) create, develop, produce or
obtain, and provide, and continually update materials to be used to train the
Medical Affairs Forces with respect to Product and (ii) submit all such proposed
materials that are intended to be used by the Cubist Medical Affairs Force to
the Joint Clearance Committee for review and approval prior to their use.
Optimer agrees to submit materials that are intended to be used exclusively by
the Optimer Medical Affairs Force to the Joint Clearance Committee for comment
as provided in Section 5.3.1. Optimer shall be solely liable and responsible for
the content of such materials and for ensuring that such materials comply with
Optimer Business Policies.

 

(b)           Cubist may, but is not required to, at its sole expense, create,
develop, produce or obtain, and provide materials to be used to train the
Medical Affairs Forces with respect to the Product; provided, that Cubist shall
submit all such proposed materials to the Joint Clearance Committee for review
and all such proposed materials must be approved by the Joint Clearance
Committee prior to their use by the Medical Affairs Forces. Cubist shall be
solely liable and responsible for the content of such materials (excluding any
Optimer Trademark) and for ensuring that such materials comply with Cubist
Business Policies.

 

(c)           Any materials described in Section 4.4.2 or Section 4.5.2(b) that
are approved by the Joint Clearance Committee in accordance with Section 5.3.4
shall be referred to as the “Medical Affairs Training Materials.” Each Party may
use any of the Medical Affairs Training Materials in connection with conducting
the Medical Affairs Program activities under this Section 4, provided such use
is in compliance with the terms of this

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

21

--------------------------------------------------------------------------------


 

Agreement and the Medical Affairs Training Plan or is otherwise approved by the
Joint Clearance Committee. If Optimer elects to use any Medical Affairs Training
Material created by Cubist under Section 4.5.2(b), Optimer shall reimburse
Cubist for its reasonable, documented, out-of-pocket cost of producing or
obtaining and providing such Medical Affairs Training Material for the Optimer
Medical Affairs Force. Except as provided in Section 5.3.1, the Parties shall
not use any materials in training the Medical Affairs Forces with respect to
Promoting the Product other than the Medical Affairs Training Materials approved
by the Joint Clearance Committee.

 

(d)           Optimer shall own all copyright and other right, title and
interest in and to all Medical Affairs Training Materials, and Cubist hereby
assigns to Optimer any and all interest that Cubist may have in the Medical
Affairs Training Materials; provided, that Optimer hereby grants to Cubist a
non-exclusive, royalty-free license under all copyrights that cover the Medical
Affairs Training Materials, solely for the purpose of copying, displaying and
distributing such Medical Affairs Training Materials to the extent permitted
under this Agreement. This license shall automatically and immediately terminate
upon the expiration or earlier termination of this Agreement for any reason and
shall be non-transferable and non-sublicensable.

 

4.6           Information Requests. Each Party shall respond, as promptly as
practicable, to the other Party’s reasonable requests for scientific data,
clinical study reports and other information relating to the Product and in the
control of such Party, to the extent that the requesting Party reasonably
requires such information (a) to answer scientific questions regarding the
Product, or (b) to otherwise perform its obligations under this Section 4.

 

4.7           Studies. Optimer shall retain all rights and responsibilities with
respect to matters relating to the support for or conduct of investigator
initiated studies or any clinical studies, including post-approval studies, or
other studies, including health economics and outcomes research and Phase 4
studies, with respect to the Product; provided, that Cubist’s Medical Affairs
Representatives may propose or facilitate proposals for investigator-initiated
studies and/or health economics and outcomes research for review and
consideration by Optimer. Optimer shall, in a timely and reasonable manner,
including as reasonably requested by Cubist, keep Cubist informed of the conduct
and results of such studies and provide information and data, in each case
(i) that is reasonably required by the Medical Affairs Forces in connection with
performance of Medical Affairs Program activities under this Section 4 and
(ii) solely to the extent that Optimer has the right to provide such results,
information and data to Cubist; provided, however, that Optimer shall have no
obligation to provide to Cubist any information or data relating to […***…]. If
a Cubist Alliance Manager, Cubist Sales Representative, or Cubist Medical
Affairs Representative receives any inquiry regarding any such matter described
in this Section 4.6, Cubist shall refer the Person making the inquiry to
Optimer, in a manner directed by Optimer from time to time.

 

4.8           Expenses. Except as otherwise set forth herein, […***…] shall bear
[…***…] expenses in conducting activities pursuant to this Section 4.

 

4.9           Additional Services. Subject to mutual agreement by the Parties
and an additional funding commitment from Optimer, the Parties may consider the
following additional activities

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

22

--------------------------------------------------------------------------------


 

for the Medical Affairs Representatives to perform during the Term: (a) managing
and funding educational grants and registry research support by the Medical
Affairs Representatives, (b) providing scientific training services, slide
libraries, or publications to Optimer, or (c) administering a drug information
service, including development of comprehensive response letters.

 

5.             GOVERNANCE

 

5.1           Alliance Manager.  The Parties shall each designate a single
person (each, an “Alliance Manager”) through whom all significant communications
(other than regulatory reporting, which shall be governed by Section 9) shall be
channeled. The Alliance Manager appointed by each of the Parties shall, itself
or in the event that the Alliance Manager is unavailable, through a designee,
(a) function as a single point of contact in all substantive communications with
the other Party relative to the Program, (b) coordinate all Program activities,
(c) represent their respective Parties in matters pertaining to the Program,
(d) attend Program coordination meetings between the Parties, and (e) assist the
Joint Steering Committee in coordinating meetings of the Joint Steering
Committee. Notwithstanding the foregoing, however, the Parties may communicate
directly, through each Party’s General Counsel or Chief Compliance Officer, or
his or her designee (respectively), with respect to legal and regulatory
compliance matters relative to the Program. Each Party may replace its Alliance
Manager at any time, upon at least one week’s prior written notice to the other
Party.

 

5.2           Joint Steering Committee.

 

5.2.1                The Parties will establish a joint steering committee (the
“Joint Steering Committee”) to oversee the activities of the Parties pursuant to
this Agreement.

 

5.2.2                The Joint Steering Committee shall be responsible for
oversight of the Parties’ activities under this Agreement with respect to the
Promotion and Medical Affairs Program activities of the Product in Territory.
Without limiting the foregoing, subject to Section 5.2.5, the Joint Steering
Committee shall: (i) review and approve any proposed updates or amendments to
the Sales Program Plan (including amending the Target Accounts) or the Medical
Affairs Program Plan; (ii) have the right to modify or suspend the Parties’
obligations to Promote the Product in accordance with Section 3 in the event
that a Stockout occurs (e.g., requiring Program Employees to modify Calls to
explain the Stockout to, and manage the expectations of, Target Accounts);
(iii) review and approve the number, general content and targeting approach of
Promotional Medical Education Programs, (iv) review and approve the number and
targeting approach of Combination Promotional Medical Education Programs and
review and approve the general content of the Product portion of such programs,
(v) review and approve any updates or amendments to the Training Plans;
(vi) resolve any disputes arising among the Sales Forces or the Medical Affairs
Forces; (vii) provide a forum for discussion and information exchange regarding
the Promotion of the Product; and (viii) undertake all other responsibilities
deemed necessary in connection with the management of the activities of the
Parties hereunder.

 

5.2.3                The Joint Steering Committee will be comprised of (a) one
senior commercial executive from each Party, (b) one senior medical affairs
executive from each Party,

 

23

--------------------------------------------------------------------------------


 

and (c) one other senior executive from each Party. Each Party may change its
Joint Steering Committee members at any time by written notice to the other
Party. […***…] shall appoint one of its Joint Steering Committee members as
chairman of the Joint Steering Committee, whose role shall be to convene and
preside at meetings of the Joint Steering Committee, but the chairman shall not
be entitled to prevent items that are within the purview of the Joint Steering
Committee’s responsibilities from being discussed or to cast any tie-breaking
vote.

 

5.2.4                The Joint Steering Committee will hold meetings at such
frequency as determined by the Joint Steering Committee members, but no less
than […***…] during the Term. Such meetings may be in person, via
videoconference, or via teleconference; provided that at least […***…] of such
meetings shall be held in person. The location of in-person Joint Steering
Committee meetings will alternate between Optimer’s offices in Jersey City, New
Jersey and Cubist’s offices in Lexington, Massachusetts, unless the Parties
otherwise agree. At least seven days prior to each Joint Steering Committee
meeting, each Party shall provide written notice to the other Party of agenda
items proposed by such Party for discussion or decision at such meeting,
together with appropriate information related thereto. Reasonably detailed
written minutes of each Joint Steering Committee meeting will be kept by an
Optimer member of the Joint Steering Committee and a Cubist member of the Joint
Steering Committee, on a rotating basis, and will reflect material decisions
made at such meeting. Meeting minutes will be sent to each member of the Joint
Steering Committee for review and approval within ten days after a meeting. The
Parties will agree on the minutes of each meeting promptly, but in no event
later than the next meeting of the Joint Steering Committee. Each Party’s
Alliance Manager may attend any meeting of the Joint Steering Committee in a
non-voting capacity. Each Party may, with the consent of the other Party, such
consent not to be unreasonably withheld or delayed, invite other non-member,
non-voting representatives of such Party to attend meetings of the Joint
Steering Committee.

 

5.2.5                The Joint Steering Committee shall take action by consensus
of its members present at a meeting (provided that at least one member from each
Party is present at such meeting), with Optimer and Cubist each having,
collectively, among its respective members, one vote irrespective of the number
of members in attendance. If the Joint Steering Committee cannot reach consensus
with regard to any matter to be decided by the Joint Steering Committee within
ten days after such matter has been brought to the Joint Steering Committee’s
attention, then such matter shall be referred to the Chief Executive Officer of
Optimer and the Chief Operating Officer of Cubist, or their designees (the
“Executives”) for resolution. If the Executives cannot resolve the issue within
ten days after the matter has been brought to their attention, then, subject to
Section 9.5.2, […***…] with respect to all matters relating to the Sales Program
activities (including Promotion) and Medical Affairs Program activities and all
other matters relating to the Product in the Territory, including the marketing
strategy for the Product (e.g., decisions regarding use of the Product
Trademarks, Product packaging, and other brand positioning and messaging), and
the decision of […***…] with respect to any such matter shall be […***…]
(subject to Section 9.5.2) and shall […***…], except that […***…] may not
(a) amend the Sales Program Plan or the Medical Affairs Program Plan in such a
manner as would impose any performance or financial obligations on […***…] that
were not present in or contemplated by the Initial Sales Program Terms or the
Initial Medical Affairs Program Terms without the consent of […***…], or
(b) impose any obligation on […***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

24

--------------------------------------------------------------------------------


 

that would be in violation of the […***…] Business Policies. Notwithstanding the
foregoing, if […***…] requests and […***…] does not consent to support a portion
of the Sales Program Plan that would otherwise be […***…] responsibility under
the Initial Sales Program Terms, […***…] will use Commercially Reasonable
Efforts to provide such support, subject to written agreement by the Parties as
to reasonable […***…] efforts which will be specified in the Sales Program Plan.

 

5.2.6                Each Party shall bear all its own costs, including expenses
incurred by the members nominated by it, in connection with their activities as
members of the Joint Steering Committee.

 

5.3           Joint Clearance Committee.

 

5.3.1                The Parties will establish a Joint Clearance Committee (the
“Joint Clearance Committee”) that will be responsible for reviewing and
approving all Sales Materials, Sales Training Materials, Medical Affairs
Materials and Medical Affairs Training Materials that, in each case, are
intended to be used by any of Cubist’s Program Employees, and for ensuring that
such materials comply with Applicable Law. With respect to any Sales Program
materials or Medical Affairs Program materials (including training materials)
that are intended to be used exclusively by Optimer’s Program Employees, and not
by any of Cubist’s Program Employees, Optimer shall submit such materials to the
Joint Clearance Committee for review and comment, but no such materials need be
approved by the Joint Clearance Committee or the Joint Steering Committee, and
Optimer’s Program Employees may use, in Optimer’s sole discretion, any such
materials approved internally by Optimer.

 

5.3.2                The Joint Clearance Committee will be comprised of an equal
number of representatives from each Party, and each meeting of the Joint
Clearance Committee will include representatives from each Party who have the
requisite experience and seniority to make decisions on behalf of such Party
with respect to the matters being considered at such meeting (whether related to
Sales Program materials or Medical Affairs Program materials) including, as
applicable, representatives from each Party’s legal, regulatory affairs, medical
and/or marketing teams. Each Party may change its Joint Clearance Committee
members at any time by written notice to the other Party. […***…] shall appoint
one of its Joint Clearance Committee members as chairman of the Joint Clearance
Committee.

 

5.3.3                The Joint Clearance Committee will hold meetings on an
as-needed basis in order to promptly review and approve Sales Materials, Sales
Training Materials, Medical Affairs Materials and Medical Affairs Training
Materials. Such meetings may be in person, via videoconference, or via
teleconference. The location of in-person Joint Clearance Committee meetings
will alternate between Optimer’s offices in Jersey City, New Jersey and Cubist’s
offices in Lexington, Massachusetts, unless the Parties otherwise agree.

 

5.3.4                The Joint Clearance Committee shall take action by
consensus of its members present at a meeting (provided that at least one member
from each Party is present at such meeting), with Optimer and Cubist each
having, collectively, among its respective members, one vote irrespective of the
number of members in attendance. If the Joint Clearance Committee cannot reach
consensus with regard to any matter to be decided by the Joint

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

25

--------------------------------------------------------------------------------


 

Clearance Committee within ten days after such matter has been brought to the
Joint Clearance Committee’s attention, then such matter shall be referred to the
Joint Steering Committee and shall be decided in accordance with the procedures
set forth in Section 5.2.5.

 

5.3.5                Each Party shall bear all its own costs, including expenses
incurred by the members nominated by it, in connection with their activities as
members of the Joint Clearance Committee.

 

6.             OPTIMER RESPONSIBILITIES.

 

6.1           Manufacture and Supply. Optimer shall, at its sole cost and
expense, have the sole responsibility for the manufacture and supply of the
Product in the Territory. Optimer shall use Commercially Reasonable Efforts to
manufacture or have manufactured and to supply or have supplied the quantities
of the Product required to meet market demand in the Territory during the Term.
Optimer shall ensure that Product for sale or distribution in the Territory is
manufactured, filled, finished, packaged, labeled, tested, stored, distributed,
imported, sold and offered for sale in material compliance with the Product NDA,
Applicable Law, Optimer’s applicable Business Policies and the requirements of
this Agreement (including, with respect to the manufacture of the Product, in
compliance with good manufacturing practices (the current standards for
manufacture, as set forth in the Act)).

 

6.2           Stockout Notice. Optimer shall notify in writing Cubist as
promptly as practicable of the occurrence of any Stockout.

 

6.3           Other Responsibilities. At all times following the beginning of
the First Sales Year, the following Provisions shall apply:

 

6.3.1                Logistics Provider. Optimer shall use Commercially
Reasonable Efforts to engage a third party logistic provider capable of
receiving orders from wholesalers and other customers (including via electronic
data interchange, telephone, and fax) and shipping product to customers within
performance standards (including with respect to delivery, and pick, pack and
ship errors) customary for an oral prescription medication with similar expected
sales volume and growth potential.

 

6.3.2                Inventory. Optimer shall use Commercially Reasonable
Efforts to maintain the Product stocked in inventory at a network of major
wholesalers capable of supplying hospital, retail, and institutional pharmacy
customers in the Territory by the next Business Day following order receipt.

 

6.3.3                Alternative Supply Programs. Optimer shall use Commercially
Reasonable Efforts to maintain a program that supports continuity of Product
supply for patients who would not be able to fill a retail prescription
following discharge from a hospital where they had been receiving the Product
(e.g., through a specialty pharmacy or a sample program).

 

6.3.4                Website. During the Term, Optimer shall maintain a website
for the Product in the Territory that is consistent with the Sales Materials and
the Sales Program Plan. Optimer shall update such website, in a reasonably
timely manner, so that such website remains consistent with the then current
Sales Materials and the then current Sales Program Plan. The

 

26

--------------------------------------------------------------------------------


 

Joint Clearance Committee will review and approve all content for such website.
Cubist shall have the right at its option to include a hyperlink to such website
addresses for the Product on Cubist’s website.

 

6.3.5                Orders for Product; Terms of Sale. Optimer shall have the
sole responsibility and right to fill orders with respect to the Product. Cubist
shall not take orders for the Product, but if for any reason Cubist should
receive sales orders for the Product, Cubist shall promptly forward such orders
to Optimer or to Optimer’s designee, as instructed by Optimer. Subject to
Optimer’s obligation set forth in the second sentence of Section 6.1, all orders
for the Product shall be subject to Optimer’s acceptance, in its sole
discretion, and Optimer may cancel any order for the Product, or any part
thereof, at any time after acceptance without thereby incurring any liability to
Cubist. (Nothing in the foregoing is intended to limit Optimer’s obligations or
Cubist’s rights under Section 15.2.) Optimer shall be solely responsible for
responding to requests from physicians for individual patients who need the
Product but are unable to afford it. Any such request received by Cubist should
be forwarded to Optimer for processing in such manner as may be reasonably
requested by Optimer in writing from time to time. Except as provided in the
immediately preceding sentence, Cubist shall have no obligation with respect to
any patient assistance program of Optimer with respect to the Product. Optimer
shall have the sole right and responsibility for establishing and modifying the
terms and conditions of the sale of the Product, including the price at which
the Product will be sold, whether the Product shall be subject to any trade or
quantity discounts, whether any discount shall be provided for payments on
accounts receivable, whether the Product shall be subject to rebates, returns
and allowances or retroactive price reductions, the channels of distribution of
the Product, and whether credit is to be granted or refused in connection with
the sale of the Product.

 

6.4           Contracting Matters. Without limitation of Section 6.3.5, Optimer
shall be solely responsible for all contracting with respect to the sale of the
Product, including the setting of pricing for the Product; provided that Optimer
shall notify in writing Cubist promptly following any change in the […***…] of
the Product. Optimer shall be solely responsible for complying with pricing
requirements with respect to the Product in the Territory under Applicable Law
(and related reporting, as set forth in Section 9.1.2) and Cubist shall have no
liability or responsibility with respect thereto. Optimer shall be responsible
for activities relating to government or managed care market segments, including
(i) contract strategy, (ii) contract creation, (iii) government reporting and
rebate processing, (iv) contract compliance, monitoring and audits, (v) contract
administration and claims processing, and (vi) any other matters related to
managed care. Optimer shall maintain reasonably adequate field coverage by its
group purchasing organization consisting of at least […***…], subject to
fluctuation in the ordinary course of business for vacancies, leave, and other
ordinary absences; provided, however, that Optimer shall use Commercially
Reasonable Efforts to fill vacancies within a reasonable period of time.

 

7.             REPORTING AND AUDITS

 

7.1           Reporting by Cubist. Subject to Section 7.3, within […***…] days
following the end of each Sales Quarter, Cubist shall furnish Optimer with a
written report that provides information about Cubist’s Promotion and Medical
Affairs Program activities for such Sales Quarter, including the following
information substantially in the form set forth in Exhibit 7.1: (a) the […***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

27

--------------------------------------------------------------------------------


 

[…***…] made by the Cubist Sales Force, […***…] made by the Cubist Sales Force
to […***…], (b) the […***…] conducted by Cubist, including in each case, the
[…***…], and (c) the […***…] the Cubist Medical Affairs Force and […***…] (each,
a “Cubist Report”). In addition, Cubist shall furnish Optimer with a written
report, substantially in the form set forth in Exhibit 7.1 of the aggregate
Product incentive compensation paid to Cubist’s Sales Representatives within
[…***…] days following the date on which such incentive compensation is paid to
such Sales Representatives.

 

7.2           Reporting by Optimer.  Within […***…] after the end of each of the
applicable time periods specified below (or, with respect to any time period
less than […***…], […***…] days after the end of each of the applicable time
periods specified below), Optimer shall furnish Cubist with a report (in any
format or on any medium used by Optimer in its ordinary course of business)
containing the following information with respect to the Territory and with
respect to such time period (each, an “Optimer Report”):

 

7.2.1                on a weekly basis (subject to reasonable delays due to
holidays and delays in receipt of data by Optimer), to the extent tracked and
reported by Optimer for its internal management purposes, the quantity of any
Product shipped from any factory by Optimer and the destinations of any such
shipments;

 

7.2.2                on a monthly basis, the Product unit sales by Optimer or
any of its Affiliates to distributors and other Third Parties;

 

7.2.3                on a monthly basis, the amount and a detailed calculation
of the Gross Sales and Net Sales (including all deductions (by category)
included in the calculation thereof);

 

7.2.4                on a Sales Yearly basis, the amount and a detailed
calculation of the Annual Gross Profit Share Amount Due; and

 

7.2.5                on a Sales Quarterly basis, (a) the […***…] made by the
Optimer Sales Force, […***…] made by the Optimer Sales Force […***…], in each
case, to the extent […***…], (b) the […***…], including in each case, the
[…***…], (c) […***…], and (d) […***…] the Optimer Medical Affairs Force and
[…***…], in each case, to the extent […***…].

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

28

--------------------------------------------------------------------------------


 

7.3           Other Information. Each Party shall use Commercially Reasonable
Efforts to respond to any reasonable requests from the other Party made through
the Joint Steering Committee for other relevant data and information relating to
this Agreement, to the extent such information is tracked by Optimer.

 

7.4           Information Technology. Cubist shall have the sole right and
responsibility to determine and provide, at its expense, the information
technology systems (the “Systems”) to be employed by the Cubist Sales Force in
the performance of Cubist’s responsibilities under this Agreement with respect
to the Promotion of the Product. Cubist shall use Commercially Reasonable
Efforts to implement Systems with the capacity and ability to collect the
information required to comply with Cubist’s reporting obligations pursuant to
Section 7.1 hereunder as promptly as practicable following the Effective Date.

 

7.5           Audit Rights.

 

7.5.1                Each Party shall maintain complete and accurate books and
records in accordance with standard industry practice regarding its activities
pursuant to this Agreement, for three years from the date of the creation of the
applicable records.

 

7.5.2                Upon reasonable advance notice to the other Party, each
Party shall be entitled, at its expense, not more than […***…] in any […***…],
to have access to the foregoing records of the other Party, solely if and to the
extent necessary to review such books and records to determine whether the other
Party has performed its obligations pursuant to this Agreement. An audit shall
take place under this Section 7.5 during normal business hours, on such days and
at such times as mutually agreed upon by the Parties, and in a manner not
disruptive to the business operations of the audited Party. Should the auditing
Party discover information indicating, in its reasonable opinion, an inaccuracy
in any report provided by the other Party pursuant to this Agreement or a
material breach of either Party’s obligations under this Agreement, the auditing
Party shall so notify the other Party in writing thereof (and shall set out its
preliminary conclusions in reasonable detail), provided that such notice shall
not constitute notice of a material breach for purposes of Section 16 unless
such notice is expressly sent pursuant to Section 16. The audited Party shall
advise the auditing Party in writing within 30 days of receiving such notice
should the audited Party disagree with the determination of the auditing Party.
The auditing Party shall bear all expenses in connection with any audit under
this Section 7.5 unless such audit reveals a […***…] by the audited Party, in
which case the audited Party shall bear such expenses. For clarification, this
Section 7.5 shall not apply to audits of Optimer’s financial books and records
which shall be subject to the provisions of Section 8.4.

 

8.             CONSIDERATION

 

8.1           Service Fee.  Within ten days following the Sales Program
Commencement Date, Optimer will pay to Cubist a non-refundable amount of
$3,750,000 (the “Quarterly Amount Due”). Commencing on the first day of the
second Sales Quarter of the First Sales Year, and on the first day of each
subsequent Sales Quarter during the First Sales Year and the Second Sales Year,
Optimer will pay to Cubist a non-refundable amount equal to the Quarterly Amount
Due.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

29

--------------------------------------------------------------------------------


 

8.2           Sales Target Bonuses. If Net Sales of the Product in the Territory
for a given Sales Year meet or exceed the Sales Target for such Sales Year, then
Optimer will pay to Cubist the following sales bonuses for such Sales Year
(each, a “Sales Target Bonus”) within 15 days following the end of such Sales
Year:

 

 

 

Sales Target Bonus

 

First Sales Year

 

$

5,000,000

 

Second Sales Year

 

$

12,500,000

 

 

8.3           Promotion Profit Share.  Within 30 days following the end of the
First Sales Year and the Second Sales Year, Optimer will pay to Cubist […***…]
of Gross Profit attributable to any Net Sales in excess of the Sales Target for
such Sales Year (“Annual Gross Profit Share Amount Due”). Concurrently with
paying the Annual Gross Profit Share Amount Due, Optimer will submit to Cubist
the report required by Section 7.2.4.

 

8.4           Consequences of a New Cubist Product. Beginning upon the date that
is […***…] following the first day of the First Sales Year, if Cubist engages in
the promotion of a product other than Cubicin or the Product, Cubist […***…]. In
the event that Cubist […***…] set forth in this Section 8.4, […***…]. For
example, if Cubist […***…] to […***…] (a relative […***…]), the […***…].

 

8.5           Payments; Records; Audits.

 

8.5.1                Payments due to a Party under this Agreement shall be made
in U.S. dollars by, at such other Party’s option, check or wire transfer in
immediately available funds to an account designated by such other Party.

 

8.5.2                Each Party shall pay interest on any amounts overdue under
this Agreement at a rate of […***…] percent of the overdue payment per month,
or, if lower than […***…] percent of the overdue payment per month, the highest
interest rate permitted under Applicable Law.

 

8.5.3                Optimer shall keep and maintain complete and accurate books
and records sufficient to support and confirm the calculation of Annual Gross
Profit Share Amount Due, Gross Sales and Net Sales hereunder and shall retain
such books and records for a period of at least three years after the end of the
applicable Sales Year.

 

8.5.4                Not more than […***…] every […***…], Cubist may elect to
have an audit conducted with respect to Optimer’s determination of the Annual
Gross Profit Share Amount Due, Gross Sales and Net Sales for a given Sales Year;
provided, that such audit may not be conducted for any Sales Year more than
[…***…] years after the end of such Sales Year. In

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

30

--------------------------------------------------------------------------------


 

connection with an audit, Cubist shall engage an independent nationally
recognized accounting firm mutually acceptable to Optimer and to Cubist. The
expenses of any independent accounting firm engaged in connection with this
Section 8.5.4 shall be borne by Cubist, except that Optimer shall bear such
expenses in the case in which the amount of the Annual Gross Profit Share Amount
Due for the applicable period, as reported by Optimer, is less than […***…] of
the amount of the Annual Gross Profit Share Amount Due, as determined by such
accounting firm. Optimer shall provide such accounting firm conducting any audit
pursuant to this Section 8.5.4 access to Optimer’s books and records and its
calculations solely to the extent necessary to confirm the amounts of the Annual
Gross Profit Share Amount Due, Gross Sales or Net Sales and the calculations
thereof, including for determining the amounts payable to Cubist under this
Agreement. The decision of the independent accounting firm shall be final and
binding.

 

9.             ADVERSE EVENT REPORTING, REGULATORY MATTERS, PRODUCT INFORMATION
AND COMPLIANCE

 

9.1           Regulatory Reporting and Related Matters.

 

9.1.1                Optimer shall be solely responsible for the Product NDA
during the Term. Except to the extent required by Applicable Law, Cubist shall
not take any action concerning any application, registration, authorization or
approval under which the Product is sold.

 

9.1.2                Optimer shall be solely responsible for preparing and
making all reports, submissions and responses to Agencies, including DDMAC (the
FDA’s Division of Drug Marketing, Advertising, and Communications), concerning
the Product, including reporting Adverse Events and Field Alerts and other
pharmacovigilance reports and including price reporting with respect to the
Product required by Applicable Law, each in conformance with Applicable Law.

 

9.1.3                Notwithstanding Sections 9.1.1 and 9.1.2, at Cubist’s
expense and with respect to the Product:

 

(a)           Cubist shall have the right to make such reports as are necessary
for Cubist to comply with all applicable laws, rules, regulations and
requirements of the FDA or any other Agencies applicable to it, and

 

(b)           Cubist shall be responsible for making any reports required by any
Applicable Law (including any law in any state, territory or possession in the
Territory) that requires the reporting of expenditures by or on behalf of Cubist
or its Affiliates under this Agreement, including the reporting of gifts, fees,
payments, and other items of value provided by or on behalf of Cubist or its
Affiliates, including for the purpose of promoting, marketing or advertising the
Product; provided however, that upon the request of Cubist, Optimer shall
provide to Cubist, in a timely manner, such information in the control of
Optimer that is required to be included in any such report. Optimer shall be
responsible for making any reports required by any Applicable Law (including any
law in any state, territory or possession in the Territory) that requires the
reporting of expenditures by or on behalf of Optimer or its Affiliates under
this Agreement, if any, including the reporting of gifts, fees, payments, and
other items of value

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

31

--------------------------------------------------------------------------------


 

provided by or on behalf of Optimer or its Affiliates, including for the purpose
of promoting, marketing or advertising the Product.

 

9.1.4                Without limitation of the Parties’ obligations under
Section 9.1.3(b), upon the request of a Party, the other Party shall provide to
the requesting Party, in a timely fashion, such information and data concerning
the Product in its control that is requested by the requesting Party and is
required for the requesting Party to meet its reporting obligations under
Applicable Law; provided that the other Party has the right to disclose such
information to the requesting Party.

 

9.1.5                Except with respect to communications with Agencies
concerning the Product in connection with the reports that Cubist is required to
make under Section 9.1.3(b), to the extent permitted by Applicable Law, and to
the extent practicable given the time period within which any such communication
is required to be made, Cubist shall provide Optimer with reasonable advance
written notice of, and an opportunity to discuss in good faith, any
communications concerning the Product with any Agency proposed to be made by
Cubist in advance thereof. Cubist shall promptly provide notice to Optimer of
any communications that it has with any Agency concerning the Product and if
reasonably requested by Optimer, shall, to the extent permitted by Applicable
Law, send Optimer copies of written communications or meeting minutes with
respect to such communications (but, for clarity, Cubist may exclude any minutes
or information contained therein that are subject to attorney client privilege).

 

9.1.6                Except as otherwise set forth in or contemplated by this
Agreement, Optimer shall be solely responsible for (i) taking all actions and
conducting all communication with all Third Parties with respect to the Product,
including responding to all Product Quality Complaints with respect thereto,
including complaints related to tampering or contamination, and
(ii) investigating all Product Quality Complaints, Adverse Events and Field
Alerts with respect to the Product. Cubist may notify a Third Party that it will
report information regarding Product Quality Complaints, Adverse Events and
Field Alerts about the Product to Optimer, but, subject to Section 9.1.3, may
not otherwise communicate with any Third Party regarding any such matter. Cubist
shall, at Optimer’s expense, cooperate with Optimer’s reasonable requests and
use its reasonable efforts to assist Optimer, as may be reasonably requested by
Optimer, in connection with (A) preparing any and all reports with respect to
the Product in the Territory for submission to any Agency, (B) preparing and
disseminating communications with respect to the Product in the Territory to
Third Parties, to the extent relating to Cubist’s obligations hereunder, and
(C) investigating and responding to any Product Quality Complaint or Adverse
Event related to the Product in the Territory.

 

9.1.7                Each Party shall comply with Applicable Law in connection
with collection of information regarding, and reporting of, Adverse Events.

 

9.1.8                Cubist shall direct its Program Employees to provide notice
to Optimer by the end of the […***…] after the time they become aware of an
Adverse Event associated with use of the Product (whether or not the reported
effect is (i) described in the Product Labels and Inserts or the published
literature with respect to the Product or (ii) determined to be attributable to
the Product) of any information in or coming into their possession or control
concerning such Adverse Event by contacting such number as Optimer

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

32

--------------------------------------------------------------------------------


 

may designate from time to time (which unpublished number is not to be provided
by Cubist to Third Parties) 8:00 a.m. — 6:00 p.m. ET, Monday through Friday,
excluding holidays (or such other time periods as Optimer may designate from
time to time), or by completing the Adverse Event Report Form(s) provided by
Optimer and submitting such form to Optimer (which form, at the election of
Optimer, may be provided and or required to be submitted in electronic form).
Cubist may also provide a published number as Optimer may designate from time to
time to Third Parties for such Third Parties to contact the Optimer Information
Center directly (provided that the foregoing shall not limit Cubist’s
obligations set out above in this Section in the event that it becomes aware of
an Adverse Event).

 

9.1.9                Cubist shall direct its Program Employees to notify Optimer
by the end of the […***…] after the time they become aware of any information
that might necessitate the filing by Optimer of a field alert report, as
required under 21 C.F.R. § 314.81(b)(1), as such regulation may be amended from
time to time, (a “Field Alert”) by contacting such number as Optimer may
designate from time to time (which unpublished number is not to be provided by
Cubist to Third Parties) 8:00 a.m. — 6:00 p.m. ET, Monday through Friday,
excluding holidays (or such other time periods as Optimer may designate from
time to time). Cubist may also provide a published number as Optimer may
designate from time to time to Third Parties for such Third Parties to contact
the Optimer Information Center directly (provided that the foregoing shall not
limit Cubist’s obligations set out above in this Section in the event that it
becomes aware of any information that might necessitate the filing by Optimer of
a Field Alert).

 

9.1.10              Cubist shall direct its Program Employees to notify Optimer
by the end of the […***…] after they become aware of any Product Quality
Complaint associated with use of the Product of any information in or coming
into their possession or control concerning such Product Quality Complaint by
contacting such number as Optimer may designate from time to time) (which
unpublished number is not to be provided by Cubist to Third Parties) 8:00 a.m. —
6:00 p.m. ET, Monday through Friday, excluding holidays (or such other time
periods as Optimer may designate from time to time). Cubist may also provide a
published number as Optimer may designate from time to time to Third Parties for
such Third Parties to contact the Optimer Information Center directly (provided
that the foregoing shall not limit Cubist’s obligations set out above in this
Section in the event that it becomes aware of an Adverse Event).

 

9.1.11              Optimer shall provide adverse drug experience information
regarding the Product to Cubist to the extent Optimer provides such information
to its own Sales Representatives and Medical Affairs Representatives or it is
required to do so by Applicable Law. Optimer shall also notify Cubist in writing
by the end of the […***…] after receipt of any formal communication received by
Optimer from the FDA or any other Agency regarding any threatened or pending
action that may affect the safety or efficacy claims of the Product or the
continued marketing of the Product. Optimer shall provide to Cubist all safety
information with respect to the Product in the possession of Optimer or its
Affiliates and mutually agreed by the Parties to be necessary or useful for the
Cubist Sales Force to Promote the Product pursuant to this Agreement or to
respond to requests for medical information pursuant to Section 9.4.5.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

33

--------------------------------------------------------------------------------


 

9.1.12              Optimer shall provide to Cubist copies of any drug
information standard response letters that relate to the Product in the
Territory and any updates made to such response letters reasonably promptly
after such letters and updates are generated, which response letters and updates
may be used by Cubist’s Medical Affairs Representatives and Sales
Representatives in connection with the Program activities under this Agreement.
Without limitation of Section 13 (including with respect to the exceptions set
forth in Section 13.2 and authorized disclosures pursuant to Section 13.3), in
no event shall Cubist provide any such letters (or updates) to any Third Party
except as contemplated by this Agreement.

 

9.1.13              Notwithstanding anything in Section 3.6 to the contrary,
each Party shall be responsible for training, at its expense, its own Sales
Representatives and Medical Affairs Representatives regarding Adverse Event,
Field Alert, Product Quality Complaint and Product Information Request reporting
requirements of Optimer with respect to the Product in accordance with this
Agreement and shall maintain records regarding such training.

 

9.1.14              Cubist shall put in place procedures and protocols that
shall be actively managed by Cubist to ensure that all relevant information
regarding the matters referred to in this Section 9.1 that come to the attention
of any member of the Cubist Sales Force or Cubist Medical Affairs Force is
promptly conveyed to Cubist so that Cubist can comply with its reporting
obligations hereunder.

 

9.1.15              Optimer shall have sole discretion regarding safety matters
with respect to the Product, including determining whether to conduct a Product
recall or withdrawal.

 

9.2           Threatened Agency Action. Each Party shall give written notice to
the other Party’s Regulatory Affairs Department, with a copy to the other
Party’s General Counsel, as promptly as practicable (but in no event later than
[…***…] Business Days) after becoming aware of the applicable occurrence, of
(a) any threatened or pending investigation by an Agency, including the FDA,
Federal Trade Commission, U.S. Department of Health and Human Services, or
(b) any threatened or pending claims or actions by any Third Parties, including
any Agency, including any such claims or actions that (i) relate to any product
liability claim, or sales or promotional activities, or (ii) allege violations
of (A) the Act or other Applicable Law, including any federal or state
anti-kickback laws, or (B) the federal False Claims Act, in each case (a) and
(b), that relate to the Product in the Territory and may affect the safety or
efficacy claims of the Product or the continued marketing and Promotion of the
Product. Upon receipt of any such information, the other Party may consult with
such notifying Party in an effort to arrive at a mutually acceptable procedure
for taking appropriate action; provided, however, that nothing in this
Section 9.2 shall restrict such notifying Party’s ability to make a timely
report of such matter to any Agency or take other action that it deems to be
required by Applicable Law, subject to Section 9.1.

 

9.3           Compliance Program. Each Party, consistent with good practice,
shall maintain a corporate compliance program that will include a mechanism for
its employees to report, anonymously if they choose, any concerns about
potential illegal activity, and that such Party will investigate any such
reports. Each Party shall give written notice to the other Party’s Chief
Compliance Officer, with a copy to the other Party’s General Counsel, of the
substance of any such report that relates to the subject of this Agreement
within a reasonable time (but in no event

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

34

--------------------------------------------------------------------------------


 

later than […***…] Business Days) after it is received, and before reporting any
such activity to any Agency, unless such Party concludes in good faith that
doing so would violate Applicable Law or would compromise such Party’s ability
to complete an appropriate investigation. Each Party shall in any case inform
the other Party of the result of the investigation (unless such Party concludes
in good faith that doing so would violate Applicable Law) within 5 Business Days
after learning of the result. Without limiting the foregoing, each Party’s
corporate compliance program shall also include, and in addition to the training
required pursuant to Section 3.6 and Section 4.4, each Party shall carry out, a
broad training program in ethics and compliance with Applicable Law.

 

9.4           Product Information.

 

9.4.1                Each Party shall respond, as promptly as practicable, to
the other Party’s requests for information relating to Product and in the
control of such Party, to the extent that the requesting Party reasonably
requires such information to comply with Applicable Law or to perform its
obligations under this Agreement.

 

9.4.2                Optimer shall provide to Cubist information sufficient to
allow the Sales Representatives to discuss Product pricing consistent with the
Training Materials and Applicable Law.

 

9.4.3                Each Party shall direct (a) its Sales Representatives and
Medical Affairs Representatives to make only those statements and claims
regarding the Product, including as to efficacy and safety, that are consistent
with and within the scope of the Sales Program Materials and the Medical Affairs
Materials, (b) its Sales Representatives to Detail the Product in a fair and
balanced manner, (c) its Sales Representatives and Medical Affairs
Representatives to use the Sales Program Materials and Medical Affairs
Materials, respectively, in each case as approved by the Joint Clearance
Committee and without any addition, deletion or other modification and in a
manner consistent with the Sales Program Plan, the Medical Affairs Program Plan
and all Applicable Law, and (d) its Program Employees to not provide any
Off-Label Information to any Third Party, other than as permitted under
Section 9.4.4. Neither Party shall, and each Party shall instruct its Sales
Representatives and Medical Affairs Representatives not to, make any knowingly
untrue or misleading statements or comments about (i) the Product, or (ii) the
other Party or its Affiliates or any of their respective employees.

 

9.4.4                Notwithstanding anything in this Agreement to the contrary,
no Program Employee may respond to or otherwise communicate with any Target
Prescriber or other Third Party with respect to any Off-Label Information
(except that Program Employees may respond to say that the information the Third
Party desires to discuss is Off-Label Information or that they cannot respond)
with the exception that that the Medical Affairs Representatives may respond to
unsolicited inquiries made to a Party by medical professionals with respect to
any Off-Label Information in a manner consistent with Applicable Law and such
Party’s Business Policies.

 

9.4.5                Optimer shall have the exclusive right to respond in the
ordinary course of its business to all questions or requests for information
about the Product made by any medical professionals or any other Person to the
Sales Representatives or Medical Affairs

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

35

--------------------------------------------------------------------------------


 

Representatives, that (i) warrant a response beyond the understanding or
knowledge of the Sales Representatives or Medical Affairs Representatives, as
applicable, or (ii) are outside the scope of the Sales Materials or Medical
Affairs Materials (including any questions or requests for information relating
to any Off-Label Information) (each, a “Product Information Request”). Cubist
shall promptly communicate all Product Information Requests to Optimer as
follows: by telephone at such number as Optimer may designate from time to time
(which unpublished number is not to be provided by Cubist to Third Parties),
8:00 a.m. — 6:00 p.m. ET, Monday through Friday, excluding holidays (or such
other time periods as Optimer may designate from time to time), or by completing
an electronic information request form at such website address as Optimer may
designate from time to time. Cubist shall have the right at its option to
include a hyperlink to such website address on Cubist’s internal website for the
Product in a form and manner to be mutually agreed upon by the Parties (such
agreement not to be unreasonably withheld, conditioned or delayed). Cubist may
also provide a published number as Optimer may designate from time to time to
medical professionals (and any other Persons who make any Product Information
Requests) for such Persons to contact Optimer directly (provided that the
foregoing shall not limit Cubist’s obligations set out above in this
Section 9.4.5 with respect to any Product Information Requests). Cubist may at
its option require a signed document from any Person making an unsolicited
inquiry before accepting the inquiry.

 

9.4.6                In connection with the Program, including the Promotion of
the Product, Cubist may inform Target Prescribers or other medical professionals
that they may contact Optimer at such number as Optimer may designate from time
to time regarding questions or requests for information about the Product.

 

9.5           Compliance with Laws and Policies.

 

9.5.1                Each Party shall perform all of its obligations under this
Agreement in compliance with (i) Applicable Law, (ii) applicable Employment Law,
(iii) Regulatory Approvals for the Product, (iv) Product Labels and Inserts, and
(iii) the Business Policies of such Party.

 

9.5.2                Notwithstanding anything in this Agreement to the contrary,
neither Party shall be required to take any action if such Party reasonably
determines, based on the advice of legal counsel or other appropriate experts,
that such action would violate any Applicable Law, including any such action
involving the use or dissemination of any Sales Materials or Medical Affairs
Materials.

 

10.          RETURNED/RECALLED PRODUCT

 

10.1         Returned Product. Optimer shall have the sole responsibility and
right to accept returned Product. Except as directed by Optimer pursuant to
Section 10.2, Cubist shall not solicit the return of Product. If Cubist receives
an inquiry from a Third Party regarding Product returns, Cubist shall instruct
such Third Party to return the Product in accordance with Optimer’s return
policy for the Product, as such policy is provided to Cubist from time to time.
If, for any reason, Cubist should receive any returned Product, Cubist shall
promptly notify Optimer in writing. Any Product returned to Cubist shall be
shipped by Cubist to Optimer’s designated facility, with shipping costs to be
reimbursed to Cubist by Optimer. Cubist may advise the customer who

 

36

--------------------------------------------------------------------------------


 

made the return that the Product has been returned to Optimer. Cubist shall
fully complete and deliver to Optimer the Optimer Return Authorization
Form provided by Optimer to Cubist with respect to any returned Product received
by Cubist and shipped to Optimer pursuant to this Section 10.1.

 

10.2         Recalled Product. At Optimer’s reasonable request, Cubist shall
assist Optimer in obtaining and receiving the Product in the event the Product
is recalled or withdrawn from the market, and Optimer shall reimburse Cubist for
all documented out-of-pocket costs and expenses incurred by Cubist in taking
such actions.

 

11.           INDEPENDENT CONTRACTOR STATUS OF CUBIST, INCLUDING THE SALES
FORCES

 

The status of Cubist under this Agreement shall be that of an independent
contractor. Cubist shall not have the right to enter into any agreements on
behalf of Optimer, nor shall it represent to any Person that it has any such
right or authority. The Cubist Sales Force and the Cubist Medical Affairs Force
shall not be, and shall not be considered to be, “employees” or “joint
employees” of Optimer for any purpose. Cubist shall be solely responsible for
determining all conditions of employment of the Cubist Sales Force and Medical
Affairs Force. Cubist shall be responsible for the means, manner, mode and
methods of performing its activities hereunder, subject to and consistent with
the terms of this Agreement, the Sales Program Plan and the Medical Affairs
Program Plan. Cubist acknowledges and agrees that no Cubist Sales Representative
or Medical Affairs Representative shall receive any employee benefits of any
kind from Optimer.

 

12.           NONCOMPETITION; NONSOLICITATION

 

12.1         Noncompetition.

 

12.1.1              Subject to this Section 12.1 and the other terms and
conditions of this Agreement, during the Term and for […***…] thereafter (other
than in the event of […***…]) (the “Noncompete Period”), Cubist shall not, and
shall cause its Affiliates not to, directly or indirectly, (i) market, Promote,
sell, distribute or accept orders for the sale of any Competing Product in the
Territory, or (ii) assist or cooperate in any way with any other Person in
connection with the marketing, Promotion, selling, distribution (other than for
pre-clinical or clinical study purposes) or acceptance of orders for the sale of
any Competing Product in the Territory. For the avoidance of doubt, nothing in
this Agreement shall restrict Cubist’s right, (a) during the Noncompete Period,
to develop and manufacture for development, and (b) after the Noncompete Period,
to develop, manufacture and commercialize, in each case, the oral lipopeptide
currently under development by Cubist with respect to the Disease State known as
CB-183,315, including any follow-ons and backups with respect thereto.

 

12.1.2              Each Party acknowledges and agrees that the temporal and
geographic limitations set forth in this Section 12.1 are reasonable and
necessary to protect the legitimate interests of the other Party and agrees not
to contest such limitations in any proceeding.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

37

--------------------------------------------------------------------------------


 

12.2         Non-Solicitation. During the Term […***…], neither Party will
recruit, solicit, or induce any […***…] of the other Party to terminate such
[…***…] employment with such other Party and become employed by or consult for
such Party. For purposes of the foregoing, “recruit”, “solicit” or “induce”
shall not include: (a) circumstances where a […***…] of a Party initiates
contact with the other Party with regard to possible employment; or (b) general
solicitations of employment not specifically targeted at employees of a Party,
including responses to general advertisements. Notwithstanding the foregoing,
the Parties may agree in writing on an […***…] basis that this Section 12.2 does
not apply.

 

13.            CONFIDENTIALITY

 

13.1         Confidential Information. Except to the extent permitted by this
Agreement and subject to Sections 13.2 and 13.3, at all times during the Term
and for five years following the expiration or earlier termination of this
Agreement, the Receiving Party (a) shall keep completely confidential and shall
not publish or otherwise disclose any Confidential Information of the Disclosing
Party, except to those of the Receiving Party’s employees, Affiliates,
subcontractors or consultants who have a need to know such information
(collectively, “Recipients”) to perform the Receiving Party’s obligations
hereunder (and who shall be advised of the Receiving Party’s obligations
hereunder) and who are bound by written confidentiality obligations with respect
to such Confidential Information no less stringent than those set forth in this
Agreement and (b) shall not use any Confidential Information directly or
indirectly for any purpose other than performing its obligations hereunder. The
Receiving Party shall be fully liable for any breach by any of its Recipients of
the restrictions set forth in this Agreement.

 

13.2         Exceptions to Confidentiality.

 

The Receiving Party’s obligations set forth in this Agreement shall not extend
to any Confidential Information of the Disclosing Party that:

 

13.2.1              is or hereafter becomes part of the public domain by public
use, publication, general knowledge or the like through no wrongful act, fault
or negligence on the part of the Receiving Party or any Recipients;

 

13.2.2              is received from a Third Party without restriction and
without breach of any agreement between such Third Party and the Disclosing
Party or any of its Affiliates;

 

13.2.3              the Receiving Party can demonstrate by competent evidence
was already in its or its Affiliates’ possession without any limitation on use
or disclosure prior to its receipt from the Disclosing Party or any of its
Affiliates;

 

13.2.4              is generally made available to Third Parties by the
Disclosing Party or any of its Affiliates without restriction on disclosure; or

 

13.2.5              the Receiving Party can demonstrate by competent evidence
was independently developed by the Receiving Party or any Recipients without the
aid, use or application of any Confidential Information of the Disclosing Party.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

38

--------------------------------------------------------------------------------


 

13.3         Residual Knowledge and Inadvertent Disclosure. The Disclosing Party
understands and acknowledges that the Receiving Party has and may have present
or future initiatives or opportunities involving similar products, programs,
technologies or processes that may compete with a product, program, technology
or process of the Disclosing Party. Except as otherwise provided in
Section 12.1, the Disclosing Party acknowledges and agrees that nothing in this
Agreement will be construed as a representation, warranty, covenant or inference
that the Receiving Party will not itself develop, manufacture or market or enter
into business relationships with one or more third parties to develop,
manufacture or market products, programs, technologies or processes that are
similar to or that may compete with any product, program, technology or process
of the Disclosing Party (a “Competing Program”), provided that the Receiving
Party will not use the Disclosing Party’s Confidential Information in breach of
this Agreement. Anything to the contrary notwithstanding, it shall not be a
breach of this Agreement for an officer, director, employee, consultant or
advisor of the Receiving Party to use his or her Residual Knowledge while
performing services for the Receiving Party where such use cannot be reasonably
be avoided due to the nature of such officer’s, director’s, employee’s,
consultant’s or advisor’s duties to the Receiving Party, and provided that the
Residual Knowledge is not knowingly and intentionally used to advance a
Competing Program. “Residual Knowledge” means knowledge, techniques, experience
and know-how that would otherwise be considered Confidential Information and is
(i) owned or controlled by the Disclosing Party and (ii) retained in the unaided
memory of an officer, director, employee, consultant or advisor of the Receiving
Party after he or she had access to the Disclosing Party’s Confidential
Information. Any use made by the Receiving Party of Residual Knowledge is on an
“as is, where is” basis, with all faults and all representations and warranties
disclaimed and at its sole risk.

 

13.4         Authorized Disclosure. Each Party and its Recipients may disclose
Confidential Information of the other Party to the extent that such disclosure
is:

 

13.4.1              made in response to a valid order of a court of competent
jurisdiction or other Agency of a country or any political subdivision thereof
of competent jurisdiction; provided, however, that the Receiving Party shall, if
legally permissible and reasonably practicable, first have given notice to the
Disclosing Party and given the Disclosing Party a reasonable opportunity to
quash such order or to obtain a protective order requiring that the Confidential
Information or documents that are the subject of such order be held in
confidence by such court or Agency or, if disclosed, be used only for the
purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in such response to such court or governmental order;

 

13.4.2              made pursuant to Section 13.6 or Section 13.7;

 

13.4.3              made to Third Parties in connection with due diligence or
similar investigations by such Third Parties, and disclosure to potential Third
Party investors in confidential financing documents, provided, in each case,
(a) that any such Third Party shall be subject, in writing, to non-use and
non-disclosure obligations with respect to the information disclosed to it
pursuant to this Section 13.4.3, which obligations shall be at least as
restrictive with respect to such information as the provisions of this
Agreement, and (b) with respect to

 

39

--------------------------------------------------------------------------------


 

disclosure by Optimer of Cubist Confidential Information to any Cubist
Competitor pursuant to this Section 13.4.3, Optimer has (i) entered into a
non-binding term sheet with such Cubist Competitor with respect to such matter,
or (ii) entered into a binding agreement to exclusively negotiate such matter
with such Cubist Competitor; or

 

13.4.4              otherwise required by Applicable Law, based on advice of
legal counsel to the Receiving Party or its Recipients.

 

13.5         Notification. The Receiving Party shall notify the Disclosing Party
in writing immediately, and cooperate with the Disclosing Party as the
Disclosing Party may reasonably request, upon the Receiving Party’s discovery of
any loss or compromise of the Disclosing Party’s Confidential Information.

 

13.6         Remedies. Each Party acknowledges that the failure of the Receiving
Party or any of its Recipients to comply with any of the provisions of this
Section 13 will result in irreparable injury and continuing damage to the
Disclosing Party for which there will be no adequate remedy at law. In the event
of a breach or threatened breach of any provision of this Section 13 by the
Receiving Party, the Disclosing Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and other equitable remedies, including an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which remedies shall be cumulative and in addition to any other
rights or remedies to which the Disclosing Party may be entitled in law or
equity. The Receiving Party agrees to waive any requirement that the Disclosing
Party (a) post a bond or other security as a condition for obtaining any such
relief or (b) show irreparable harm, balancing of harms, consideration of the
public interest or inadequacy of monetary damages as a remedy. Nothing in this
Section 13.5 is intended, or shall be construed, to limit a Party’s right to
equitable relief or any other remedy for a breach of any provision of this
Agreement.

 

13.7         Use of Names. Except as required by law or regulation, or as
expressly permitted under any written agreement between the Parties or any of
their respective Affiliates, subject to Section 13.7 if applicable, neither
Party shall make a Public Announcement regarding the Program or this Agreement
or use the name of the other in any Public Announcement without the prior
written approval of the other Party. Each Party shall provide the other with the
proposed text of any such Public Announcement for review and approval, as early
as possible, but in no event less than three Business Days in advance of the
making of such Public Announcement. Notwithstanding anything in this
Section 13.6 to the contrary, the foregoing provisions of this Section 13.6
shall not apply to (a) either Party’s disclosure of its unaudited financials
made in its ordinary course of business, or (b) Public Announcements made by
either Party that are substantially similar to statements that were previously
reviewed and approved by the other Party pursuant to this Section 13.6.

 

13.8         Confidential Treatment. If either Party is required to file or
disclose this Agreement or any portion thereof with the United States Securities
and Exchange Commission or any other Agency, such Party shall notify the other
Party in writing and shall provide the other Party with at least […***…]
Business Days to request redactions thereof prior to making such filing or
disclosure. The Disclosing Party shall use its reasonable efforts to procure
confidential treatment of the Agreement pursuant to the Securities Act of 1933
or the Securities Exchange

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

40

--------------------------------------------------------------------------------


 

Act of 1934, in each case as amended, and the rules, regulations and guidelines
promulgated thereunder, or any other applicable law or regulation. If the
Disclosing Party cannot procure confidential treatment of the entire Agreement,
it will use its reasonable efforts to procure confidential treatment for such
portions of the Agreement as may be reasonably requested in a timely manner by
the other Party.

 

14.          TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS

 

14.1         Product Trademarks; Optimer House Marks; and Cubist Trademarks.

 

14.1.1              Cubist shall Promote the Product only under the Product
Trademarks without any co-branding, and in no event shall any of the Cubist
Trademarks be included in any Sales Materials, Medical Affairs Materials or any
other materials, information or documentation relating to the Product. Without
limiting the foregoing, Cubist shall have no right to include the Product
Trademarks or the Optimer House Marks on business cards, stationery, trade show
announcements and similar materials of Cubist and its Affiliates, and Cubist
shall only be entitled to use approved Sales Program Materials and approved
Medical Affairs Materials bearing the Product Trademarks (and, if approved by
Optimer, the Optimer House Marks), without co-branding with any Cubist
Trademarks, in connection with the Program.

 

14.1.2              Optimer hereby grants to Cubist a non-exclusive,
royalty-free license to use the Product Trademarks and the Optimer House Marks
in the Territory solely as necessary to conduct the Program, including for use
in the approved Sales Materials and Medical Affairs Materials, in each case in
accordance with this Agreement, which license shall automatically and
immediately terminate upon the expiration or earlier termination of this
Agreement for any reason. Such license shall be non-transferable and
non-sublicensable.

 

14.2         Ownership. Except for the non-exclusive license expressly set forth
in Section 14.1.2, nothing in this Agreement shall give a Party any rights,
title or interest in or to the Trademarks that the other Party or any of its
Affiliates, as the case may be, own, license or maintain. Each Party
acknowledges and agrees that the other Party or its Affiliates, as the case may
be, are the owners of all rights, title and interest in and to the Trademarks of
such Party, including any form or embodiment thereof, and the goodwill now and
hereafter associated therewith. For clarity, Optimer is the owner of all right,
title and interest in and to the Product and the Product Trademarks and the
goodwill now and hereafter associated therewith and all use of the Product and
the Product Trademarks by Cubist shall at all times inure to the benefit of
Optimer.  […***…] own any and all data, information, results and analyses
specifically related to the Product and generated by […***…] performance under
this Agreement (but excluding, without limitation, (a) the identity of and
information regarding the Target Accounts and Target Prescribers and the
allocation of […***…] Sales Force thereto, and (b) information relating to the
Disease State generally), and […***…] shall have the unrestricted right to use
any and all such data, information, results and analyses for any purpose
whatsoever.

 

14.3         Trademark Maintenance. Neither Party shall undertake any action to
register or renew any of the Trademarks of the other Party or to defend against
or pursue an infringement claim based on or relating to any of the Trademarks of
the other Party, except upon the reasonable written request of the other Party
and at the other Party’s expense, which request shall

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

41

--------------------------------------------------------------------------------


 

be permitted only to the extent relating specifically to the Territory and this
Agreement. If a registration or renewal of any of the Trademarks of a Party is
secured by the other Party, whether or not in its name, such registration or
renewal, as the case may be, shall be effected solely for the benefit of the
first Party. Upon termination of this Agreement or upon earlier request of a
Party, any such registrations or renewals (or any pending application therefor)
shall either be assigned to such Party, or surrendered by the other Party for
cancellation, as the requesting Party shall direct in writing, and the other
Party shall file with appropriate Agencies any statement required in connection
with such assignment, surrender or cancellation.

 

14.4         Trademark Infringement. Each Party shall advise the other Party of
those cases of actual or potential infringement of the Product Trademarks or, if
and to the extent such Party determines that such actual or potential
infringement relates to the Promotion or other exploitation of the Product, the
Optimer House Marks, in the Territory that come to such Party’s attention and
Cubist shall, at Optimer’s cost, render such assistance as may be reasonably
requested by Optimer in writing in connection with any action taken by Optimer
in connection therewith (which action, if any, shall be in Optimer’s sole
discretion). Optimer shall have sole control of such action. Optimer shall be
liable for reasonable expenses and reasonable attorneys’ fees incurred by Cubist
at the specific written request of Optimer in connection with such actions.

 

15.          WARRANTIES; INDEMNITIES; INSURANCE

 

15.1         Representations, Warranties and Covenants.

 

15.1.1              Each Party represents and warrants to the other Party as of
the Effective Date as follows:

 

(a)           it is a duly organized and validly existing corporation under the
laws of its jurisdiction of incorporation or formation;

 

(b)           it has full corporate power and authority and has taken all
corporate action necessary to enter into and perform this Agreement;

 

(c)           this Agreement is its legal, valid and binding obligation,
enforceable in accordance with the terms and conditions hereof; and

 

(d)           the execution, delivery and performance of this Agreement by such
Party and the transactions contemplated herein, including the rights granted
hereunder or the exercise of such rights as contemplated by this Agreement, do
not (A) violate, conflict with, or constitute a breach of or under, its charter
or similar organization document, its by-laws or any order, award, judgment,
decree, agreement or instrument to which such Party or any of its Affiliates is
a Party or by which it is bound, or (B) require the consent of, or notice to,
any Person or the authorization of (by notice or otherwise) any Agency.

 

15.1.2              Cubist represents and warrants, as of the Effective Date,
and covenants to Optimer that:

 

42

--------------------------------------------------------------------------------


 

(a)           neither it nor its Affiliates has been debarred or is subject to
debarment and neither it nor its Affiliates will use in any capacity, in
connection with the performance of its obligations under this Agreement, any
person who is debarred pursuant to Section 306 of the Act or who is the subject
of a conviction described in such section. Cubist will notify Optimer in writing
immediately if it or any Cubist Sales Representative or Cubist Medical Affairs
Representative is debarred or is the subject of a conviction described in
Section 306 of the Act, or if any action, suit, claim, investigation, or legal
or administrative proceeding is pending or, to the best of Cubist’s knowledge,
is threatened, relating to the debarment or conviction of Cubist or any Cubist
Sales Representative or Cubist Medical Affairs Representative pursuant to
Section 306 of the Act; and

 

(b)           to the Knowledge of Cubist, except as would not reasonably be
expected to have a material adverse effect on the Promotion of the Product in
the Territory, (A) Cubist and its Affiliates have Promoted its products in the
Territory in compliance with Applicable Law in all material respects, (B) as of
the Effective Date, neither Cubist nor any of its Affiliates (x) is being
investigated, and there are no ongoing investigations by, any Agency in the
Territory specifically or primarily relating to the Promotion of any product in
the Territory, nor (y) has Cubist or any of its Affiliates received written
notice that any Agency in the Territory intends to conduct any such
investigation, and (C) neither Cubist nor any of its Affiliates (x) is a party
or the subject of any action, suit or other proceeding (collectively,
“Proceeding”) that is pending as of the Effective Date or was pending or filed
at any time during the two year period prior to the Effective Date, that alleges
that Cubist or any of its Affiliates have violated any Applicable Law in the
Territory in connection with the Promotion of any product in the Territory, nor
(y) has Cubist or any of its Affiliates received any threats in writing of any
such Proceeding as of the Effective Date or at any time during the two year
period prior to the Effective Date.

 

15.1.3              Optimer represents and warrants that, as of the Effective
Date:

 

(a)           to the Knowledge of Optimer, neither the manufacture or
importation of the Product for sale in the Territory nor the use, sale or offer
for sale of the Product in the Territory infringes or misappropriates any valid
claims of any Third Party’s patent rights or any trademark, copyright or trade
secret of a Third Party that is not licensed to or otherwise controlled by
Optimer or its Affiliates;

 

(b)           to the Knowledge of Optimer, Optimer has not been subject to any
action, suit, claim, hearing or other proceeding, at law or equity, in or before
any court or arbitrator in which the counterparty alleged that (A) the
manufacture, use, distribution, import, sale, or offer for sale of the Product
in the Territory infringes or misappropriates any patent, trademark, copyright
or trade secret right of any Third Party, or (B) the use of the Product in the
Territory resulted in any death, personal injury or other harm to any Person;

 

(c)           to the Knowledge of Optimer, (A) neither Optimer nor any of its
Affiliates (x) is being investigated, and there are no ongoing investigations,
by any Agency in the Territory specifically or primarily relating to any
allegation that the Promotion of the Product in the Territory violates
Applicable Law, or (y) has received written notice that any Agency in the
Territory intends to conduct any such investigation, and (B) neither Optimer nor
any of its

 

43

--------------------------------------------------------------------------------


 

Affiliates is a party or the subject of any Proceeding that is pending as of the
Effective Date or was pending or filed at any time during the two year period
prior to the Effective Date, that alleges that Optimer or any of its Affiliates
have violated any Applicable Law in the Territory in connection with the
Promotion of the Product in the Territory, nor has Optimer or any of its
Affiliates received any threats in writing of any such Proceeding as of the
Effective Date or at any time during the two year period prior to the Effective
Date;

 

(d)           any in-license agreements pursuant to which a Third Party granted
to Optimer or any of its Affiliates the right to manufacture, use, distribute,
import, sell, or offer for sale the Product in the Territory are valid and in
force; and

 

(e)           neither Optimer nor any of its Affiliates has granted any license
or sublicense to any Third Party to sell any Product (other than Product sold by
Optimer or its Affiliates) in the Territory.

 

(f)            In addition, Optimer covenants to Cubist that, during the Term,
Optimer (or its applicable Affiliate) will, if Regulatory Approval for the
Product in the Territory is obtained, hold the Product NDA and otherwise obtain
all other licenses, authorizations, permissions, consents and approvals from any
Agency necessary to use, Promote, sell and offer for sale the Product in the
Territory, and all licenses, authorizations, permissions, consents and approvals
from any Agency (or applicable foreign equivalent) to manufacture the Product
for sale in the Territory, in each case except as would not reasonably be
expected to have a material adverse effect on the Promotion of the Product in
the Territory.

 

15.1.4              EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY HERETO MAKES, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS, ANY AND ALL
REPRESENTATIONS, GUARANTEES, OR WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, IN CONNECTION WITH THIS AGREEMENT, THE PRODUCT (INCLUDING THE SAFETY
OR EFFICACY THEREOF) OR OTHERWISE WITH RESPECT TO THE SUBJECT MATTER
HEREOF, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR COVERAGE OF ANY PRODUCT BY OR
VALIDITY OF ANY PATENTS, AND ANY AND ALL WARRANTIES THAT MAY ARISE OUT OF COURSE
OF DEALING, COURSE OF PERFORMANCE, OR USAGE OF TRADE.

 

15.2         Optimer Indemnification. Optimer shall indemnify Cubist, its
Affiliates and its and their respective directors, officers, employees and
agents (the “Cubist Indemnified Parties”), and defend and save each of them
harmless, from and against any and all losses, damages, liabilities, penalties,
costs and expenses (including reasonable attorneys’ fees and disbursements)
(collectively, “Losses”) incurred by any of them in connection with, arising
from or occurring as a result of any suit, investigation, or claim by, or demand
of, a Third Party (a “Third Party Claim”) (including for death, personal injury
or product liability) arising from (i) the breach by Optimer of any of its
obligations under this Agreement, including any violation of Applicable Law by
Optimer, (ii) the breach or inaccuracy of any representation or warranty made by
Optimer in this Agreement, (iii) the negligence or intentional misconduct of any
Optimer Indemnified Parties in connection with the performance of Optimer’s
obligations under this Agreement, (iv) the manufacture, use, distribution,
import, sale, or offer for sale of the

 

44

--------------------------------------------------------------------------------


 

Product in the Territory (including any death, personal injury or product
liability), (v) any actual or alleged infringement or misappropriation of any
Third Party intellectual property arising from the commercialization of the
Product in the Territory (including use of any Product Trademark or Optimer
House Mark but excluding, for clarification, use of intellectual property of
Cubist including, without limitation, any Cubist Trademark), (vi) any agreement
between Optimer and a Third Party, and (vii) use by Cubist of the Sales
Materials, Sales Training Materials, Medical Affairs Materials, or Medical
Affairs Training Materials provided by Optimer to Cubist, in each case as
authorized and instructed in such materials, the Sales Plan, the Sales Training
Plan, the Medical Affairs Plan ,or the Medical Affairs Training Plan; except, in
each case (subsections (i) through (vii)), for those Losses for which Cubist has
an obligation to indemnify Optimer pursuant to Section 15.3, as to which Losses
each Party shall indemnify the other to the extent of its respective liability
for such Losses.

 

15.3         Cubist Indemnification. Cubist shall indemnify Optimer, its
Affiliates and its and their respective directors, officers, employees and
agents (the “Optimer Indemnified Parties”), and defend and save each of them
harmless, from and against any and all Losses incurred by any of them in
connection with, arising from or occurring as a result of any Third Party Claim
(including for death, personal injury or product liability) arising from (i) the
breach by Cubist of any of its obligations under this Agreement, including any
violation of Applicable Law by Cubist, (ii) the breach or inaccuracy of any
representation or warranty made by Cubist in this Agreement, (iii) the
negligence or intentional misconduct of any Cubist Indemnified Parties in
connection with the performance of Cubist’s obligations under this Agreement, or
(iv) use by Optimer of the Sales Materials provided to Optimer under
Section 3.5.2 or the Sales Training Materials provided to Optimer under
Section 3.6.2(b), in each case as authorized and instructed in such Sales
Materials, the Sales Training Materials or the Sales Training Plan, or (v) use
by Optimer of the Sales Materials, Sales Training Materials, Medical Affairs
Materials, or Medical Affairs Training Materials provided by Cubist to Optimer,
in each case as authorized and instructed in such materials, the Sales Plan, the
Sales Training Plan, the Medical Affairs Plan ,or the Medical Affairs Training
Plan; except in each case (subsections (i) through (v)), for those Losses for
which Optimer has an obligation to indemnify Cubist pursuant to Section 15.2, as
to which Losses each Party shall indemnify the other to the extent of its
respective liability for such Losses.

 

15.4         Indemnification Procedure.

 

15.4.1              Notice of Claim. The indemnified Party (the “Indemnified
Party”) shall give the indemnifying Party (the “Indemnifying Party”) prompt
written notice (an “Indemnification Claim Notice”) of any Losses or discovery of
facts upon which such Indemnified Party intends to base a request for
indemnification under Section 15.2 or Section 15.3, but in no event shall the
Indemnifying Party be liable for any Losses that result directly from any delay
in providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). The Indemnified
Party shall furnish promptly to the Indemnifying Party copies of all papers and
official documents received in respect of any Losses.

 

45

--------------------------------------------------------------------------------


 

15.4.2              Other Procedures. The obligations of an Indemnifying Party
under Section 15.2 or Section 15.3 shall be governed by and be contingent upon
the following additional terms and conditions:

 

(a)           Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within 30 days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party which shall be
reasonably acceptable to the Indemnified Party. In the event the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party shall
immediately deliver to the Indemnifying Party all original notices and documents
(including court papers) received by any Indemnified Party in connection with
the Third Party Claim. Subject to clause (b) below, if the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Third Party Claim. In the event that it is ultimately determined that the
Indemnifying Party is not obligated to indemnify, defend or hold harmless an
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the Indemnifying Party for any and all costs and expenses
(including attorneys’ fees and costs of suit and the Indemnified Party’s
expenses as described in clause (e) below) and any Losses incurred by the
Indemnifying Party in its defense of the Third Party Claim with respect to such
Indemnified Party.

 

(b)           Right to Participate in Defense. Without limiting
Section 15.4.2(a), any Indemnified Party shall be entitled to participate in,
but not control, the defense of such Third Party Claim and to employ counsel of
its choice for such purpose; provided, however, that such employment shall be at
the Indemnified Party’s own expense unless (A) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (B) the
Indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 15.4.2(a) (in which case the Indemnified Party shall
control the defense).

 

(c)           Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnified Party’s becoming subject to injunctive or other
relief or otherwise adversely affect the business of the Indemnified Party in
any manner, and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Third Party Claims, where
the Indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 15.4.2(a), the Indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss

 

46

--------------------------------------------------------------------------------


 

provided that it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Indemnifying Party shall not be liable for any settlement or other disposition
of a Loss by an Indemnified Party that is reached without the prior written
consent of the Indemnifying Party. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnified Party shall
admit any liability with respect to, or settle, compromise or discharge, any
Third Party Claim without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

(d)           Cooperation. Regardless of whether the Indemnifying Party chooses
to defend or prosecute any Third Party Claim, the Indemnified Party shall
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Third Party Claim, and making employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

 

(e)           Expenses. Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a Sales Quarter basis by the Indemnifying Party, without prejudice to the
Indemnifying Party’s right to contest the Indemnified Party’s right to
indemnification and subject to refund in the event the Indemnifying Party is
ultimately held not to be obligated to indemnify the Indemnified Party.

 

15.5         Insurance. Each Party shall, at its own expense, provide and keep
in full force and effect during the Term and for […***…] thereafter insurance
policies that are reasonable and customary for the industry that are
underwritten by a reputable insurance company or self-insurance and providing
adequate coverage for its respective obligations and activities hereunder. A
certificate of insurance evidencing the coverage described in this Section 15.5
shall be submitted to each Party by the other Party prior to the earlier of the
Sales Program Commencement Date and the Medical Affairs Program Commencement
Date and shall bear a certification that the coverage specified therein will not
be cancelled without at least 30 days’ prior written notice to the other Party.

 

16.          TERM AND TERMINATION

 

16.1         Term. The term of this Agreement shall commence on the Effective
Date and shall conclude on the last day of the Second Sales Year (the “Initial
Term”), unless earlier terminated pursuant to Section 16.2 or any other
applicable provision of this Agreement; provided, however, that the term may be
extended for consecutive 12-month periods by mutual agreement of the Parties in
writing at least […***…] months prior to the end of the Initial Term or the
then-current extension term, as applicable (collectively, the “Term”).

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

47

--------------------------------------------------------------------------------


 

16.2         Termination. Without limitation of any other right of termination
(or automatic termination) set forth elsewhere in this Agreement:

 

16.2.1              This Agreement may be terminated by either Party pursuant to
any of the following clauses:

 

(a)           Within […***…] following the end of the First Sales Year by
providing written notice to the other Party in the event that the actual Net
Sales of the Product in the Territory in the First Sales Year are […***…] of the
Sales Target for the First Sales Year; provided, however, that neither Party may
terminate this Agreement under this Section 16.2.1(a) (i) prior to engaging in
good faith discussions with the other Party regarding the possibility of
terminating the Agreement under this Section 16.2.1(a), or (ii) if the actual
Net Sales of the Product in the Territory in the […***…] of the First Sales Year
are […***…] of the amount allocated to such […***…] in the Sales Target for the
First Sales Year.

 

(b)           Immediately upon written notice to the other Party, in the event
of a material breach of this Agreement by the other Party (other than those
breaches and events described in Sections 16.2.2 or 16.2.3, which shall be
governed by those Sections), which breach remains uncured […***…] after written
notice thereof is given to the breaching Party (except in the case of a breach
by either Party of its obligations under Section […***…], the cure period shall
be […***…] instead of […***…]).

 

(c)           Immediately upon written notice to the other Party, (A) if the
other Party files in any court or Agency, pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of that Party or of its assets; (B) if the other Party proposes a
written agreement of composition or extension of its debts; (C) if the other
Party shall be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within 60 days
after the filing thereof; (D) if the other Party consents to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Party or for any substantial part of
its property or make any assignment for the benefit of creditors; (E) if the
other Party admits in writing its inability to pay its debts generally as they
become due; or (F) if any judgment, writ, warrant of attachment or execution or
similar process shall be issued or levied against property of the other Party
which represents a substantial portion of its property.

 

16.2.2              This Agreement may be terminated by Optimer pursuant to any
of the following clauses:

 

(a)           Immediately upon written notice to Cubist, if Optimer withdraws
the Product from the market in the Territory.

 

(b)           Upon […***…] prior written notice to Cubist, if Cubist or any of
its Affiliates has failed to comply with Applicable Law in connection with the
performance of its obligations under this Agreement, which failure would
reasonably be expected to have a material adverse effect on the Promotion of the
Product in the Territory, which notice must be delivered

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

48

--------------------------------------------------------------------------------


 

no later than […***…] following the date on which Optimer becomes aware of such
failure to comply.

 

(c)           In the event of a Change of Control of Cubist (i) effective upon
written notice to Cubist delivered within […***…] following the provision of
notice by Cubist to Optimer of such Change of Control, or (ii) effective upon
the occurrence of such Change of Control if Optimer provides written notice to
Cubist within […***…] following the provision of notice by Cubist to Optimer of
such Change of Control and such notice from Optimer provides that the
termination notice is contingent upon the actual occurrence of the Change of
Control.

 

(d)           Immediately upon written notice to Cubist, if Cubist’s right to
[…***…] market and sell Cubicin in the Territory is or will be […***…] at any
time within […***…] of the Effective Date, which notice must be delivered no
later than […***…]following the provision of notice by Cubist to Optimer of such
event.

 

(e)           Immediately, upon written notice to Cubist, upon any restructuring
of the Cubist Sales Force (except where approved in advance by Optimer)
resulting […***…] during the Term, which notice must be delivered no later than
[…***…] following the provision of notice by Cubist to Optimer of such
restructuring.

 

In each case under this Section 16.2.2 in which Optimer’s right to terminate
this Agreement is limited to a specified time period following provision by
Cubist of notice of an event, Cubist shall provide written notice of such event
to Optimer as promptly as practicable.

 

16.2.3              This Agreement may be terminated by Cubist pursuant to any
of the following clauses:

 

(a)           Immediately upon written notice to Optimer if the First Sales Year
does not begin within 12 months following the Effective Date, which notice must
be delivered no later than 13 months following the Effective Date.

 

(b)           Immediately upon written notice to Optimer, in the event that a
Stockout occurs, which notice must be delivered no later than […***…] following
the date Optimer provides notice to Cubist of such Stockout pursuant to
Section 6.2.

 

(c)           In the event of a Change of Control of Optimer resulting in the
direct or indirect acquisition of Optimer by a Cubist Competitor or resulting in
the direct or indirect acquisition of Optimer by an entity (including the
entity’s Affiliates) that, at such time, is […***…], (i) effective upon written
notice to Optimer delivered within […***…] following the provision of notice by
Optimer to Cubist of such Change of Control, or (ii) effective upon the
occurrence of such Change of Control if Cubist provides written notice to
Optimer within […***…] following the provision of notice by Optimer to Cubist of
such Change of Control and such notice from Cubist provides that the termination
notice is contingent upon the actual occurrence of the Change of Control.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

49

--------------------------------------------------------------------------------


 

(d)           Immediately upon written notice to Optimer, if Cubist’s right to
[…***…] market and sell Cubicin in the Territory is or will […***…] at any time
within […***…] of the Effective Date, which notice must be delivered no later
than 30 days following the provision of notice by Cubist to Optimer of such
event.

 

(e)           Upon […***…] days’ prior written notice to Optimer, if Optimer or
any of its Affiliates has failed to comply with Applicable Law in connection
with the performance of its obligations under this Agreement, which failure
would reasonably be expected to have a material adverse effect on the Promotion
of the Product in the Territory, which notice must be delivered no later than
[…***…] following the date on which Cubist becomes aware of such failure to
comply.

 

(f)            Immediately upon written notice to Optimer if FDA-approved label
for the Product (i) does not include comparative data on recurrence rates versus
[…***…], or (ii) includes a black box safety warning, which notice must be
delivered no later than […***…] following the receipt of Regulatory Approval for
the Product.

 

In each case under this Section 16.2.3 in which Cubist’s right to terminate this
Agreement is limited to a specified time period following provision by Optimer
of notice of an event, Optimer shall provide written notice of such event to
Cubist as promptly as practicable.

 

16.3         Effect of Expiration or Termination.

 

16.3.1              Following early termination of this Agreement during the
First Sales Year or the Second Sales Year, other than termination by Optimer
pursuant to […***…], Optimer will pay to Cubist, within […***…] following such
termination:

 

(a)           for all full Sales Quarters in such Sales Year (during which early
termination occurred) preceding such early termination in which the actual
aggregate Net Sales of the Product in the Territory met or exceeded […***…],
Optimer will pay to Cubist […***…] of the applicable Sales Target Bonus set
forth in Section 8.2 for such Sales Year for each such full Sales Quarter (and,
for clarity, the foregoing shall not apply with respect to any prior Sales Years
for which the Sales Target Bonus has already been paid pursuant to Section 8.2);
and

 

(b)           for all full Sales Quarters in such Sales Year (during which early
termination occurred) preceding such early termination in which the actual
aggregate Net Sales of the Product in the Territory exceeded […***…], Optimer
will pay Cubist […***…] of the Gross Profit attributable to the amount of
aggregate Net Sales in excess of […***…] (and, for clarity, the foregoing shall
not apply with respect to any prior Sales Years for which the share of Gross
Profit has already been paid pursuant to Section 8.3).

 

16.3.2              Upon the termination or expiration of this Agreement for any
reason, the Parties shall negotiate in good faith to conduct an orderly wind
down of Cubist’s Promotion and Medical Affairs Program activities and Cubist
shall provide to Optimer such account

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

50

--------------------------------------------------------------------------------


 

information as is regularly maintained by Cubist and is reasonably required to
transition Promotion, including Detailing, from Cubist to Optimer in the
Territory. Each Party agrees that, during such wind down period, neither it nor
any of its employees shall engage in any activities that negatively impact
(i) the promotion or goodwill of the Product, or (ii) the name, reputation or
goodwill of the other Party or any of its Affiliates. Upon the effective date of
the expiration or termination of this Agreement, except as otherwise agreed by
Optimer and Cubist in writing with respect to any wind-down activities, Cubist
shall promptly (a) cease, and cause its Sales Representatives to cease, all
Promotion of the Product, including Detailing, (b) cease, and cause its Medical
Affairs Representatives to cease, all Medical Affairs Program activities,
(c) discontinue the use of, and as requested by Optimer, either return to
Optimer or destroy (and certify to the destruction of), all Sales Materials,
Sales Training Materials, Medical Affairs Materials, Medical Affairs Training
Materials and all other materials related to the Product provided by Optimer for
use in the Territory pursuant to this Agreement, and (c) discontinue the use of
the Product Trademarks. Notwithstanding the foregoing, one copy of the foregoing
materials may be retained in non-electronic form by Cubist’s general counsel
solely for archival purposes.

 

16.3.3              Except as otherwise expressly provided herein, termination
of this Agreement in accordance with the provisions hereof shall not limit
remedies that may otherwise be available in law or equity.

 

16.4         Accrued Rights; Surviving Obligations.

 

16.4.1              Termination or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

 

16.4.2              The following provisions of this Agreement shall survive the
expiration or earlier termination of this Agreement for any reason (if
specified, for the period of time set forth therein): Section 1 (Definitions and
Construction), Section 3.5.4 (with respect to Optimer’s ownership of Sales
Material only), Section 3.6.2(d) (with respect to Optimer’s ownership of Sales
Training Materials only), Section 4.4.4 (with respect to Optimer’s ownership of
Medical Affairs Materials only), Section 4.5.2(d) (with respect to Optimer’s
ownership of Medical Affairs Training Materials only), Section 7.1 (Reporting by
Cubist) (with respect to reporting for the final Sales Quarter), Section 7.2
(Reporting by Optimer) (with respect to reporting for the final Sales Quarter or
other period of time, as applicable), Section 7.5 (Audit Rights), Section 8.5.3
(Optimer Records), Section 8.5.4 (Payment Audit Rights), Section 11 (Independent
Contractor Status of Cubist, Including the Sales Forces), Section 12
(Noncompetition; Nonsolicitation), Section 13 (Confidentiality), Section 14.2
(Ownership), Section 15.2 (Optimer Indemnification), Section 15.3 (Cubist
Indemnification), Section 15.4 (Indemnification Procedure), Section 15.5
(Insurance), Section 16.3 (Effect of Expiration or Termination), Section 16.4
(Accrued Rights; Survival Obligations), and Section 17 (Miscellaneous).

 

17.          MISCELLANEOUS

 

51

--------------------------------------------------------------------------------


 

17.1         Governing Law, Jurisdiction, Venue and Service of Process. The
interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of New York applicable to
agreements executed and to be performed solely within such state excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Each Party hereby irrevocably and unconditionally
(a) consents to the exclusive jurisdiction of the courts of the State of New
York or in the United States District Court for New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts, (b) waives its right
to a jury trial, (c) waives any objection to the laying of venue of any action,
suit or proceeding (other than appeals therefrom) arising out of or relating to
this Agreement in the courts of the State of New York or in the United States
District Court for New York, (d) agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum, and (e) agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 17.4 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

 

17.2         Force Majeure. Neither Party shall be liable for delay in delivery
or nonperformance in whole or in part, nor shall the other Party have the right
to terminate this Agreement except as otherwise specifically provided in this
Section 17.2, where delivery or performance has been affected by a condition
beyond a Party’s reasonable control, including inability to obtain labor,
materials or manufacturing facilities (“Force Majeure Event”); provided, that
the Party affected by a Force Majeure Event shall, within ten days after its
occurrence, give notice to the other Party stating the nature of the condition,
its anticipated duration and any action being taken to avoid or minimize its
effect. The suspension of performance shall be of no greater scope and no longer
duration than is reasonably required and the nonperforming Party shall use its
reasonable efforts to remedy its inability to perform; provided, however, that
if the suspension of performance continues for 60 days after the date of the
occurrence of the Force Majeure Event, and such failure to perform would
constitute a material breach of this Agreement in the absence of such Force
Majeure Event, the nonaffected Party may terminate this Agreement immediately
upon written notice to the other Party.

 

17.3         Waiver. A Party’s failure to enforce, at any time or for any period
of time, any provision of this Agreement, or to exercise any right or remedy,
does not constitute a waiver of such provision, right or remedy, or prevent such
Party thereafter from enforcing any or all provisions and exercising any or all
other rights and remedies. The exercise of any right or remedy does not
constitute an election or prevent the exercise of any or all rights or remedies,
all rights and remedies being cumulative. In no event shall Optimer’s (or the
Joint Clearance Committee’s) approval (or deemed approval) of any (a) materials
to be used by Cubist or its Affiliates in connection with the Program, or
(b) acts or omissions of Cubist or its Affiliates in connection with the
Program, constitute a waiver of Optimer’s rights, or otherwise be deemed to
limit Cubist’s obligations, under this Agreement, including with respect to any
breach of this Agreement by Cubist. In no event shall Cubist’s approval (or
deemed approval) of any (x) materials provided by Optimer or its Affiliates in
connection with its activities under this Agreement or (y) acts or omissions of
Optimer or its Affiliates in connection with its activities under this
Agreement, constitute a waiver of Cubist’s rights, or otherwise be deemed to
limit

 

52

--------------------------------------------------------------------------------


 

Optimer’s obligations, under this Agreement, including with respect to any
breach of this Agreement by Optimer.

 

17.4         Notices. Unless otherwise expressly provided for herein, all
Notices shall be in writing, shall refer specifically to this Agreement and
shall be hand delivered or sent by express courier service, costs prepaid, or by
facsimile, to the respective addresses specified below (or to such other address
as may be specified by Notice to the other Party):

 

If to Optimer, to:

 

Optimer Pharmaceuticals, Inc.
10110 Sorrento Valley Rd., Suite C
San Diego, California 92121
Attention: Chief Executive Officer
Facsimile No.: 858-909-0737

 

 

 

With a copy to:

 

Optimer Pharmaceuticals, Inc.
101 Hudson Street, 35th Floor
Suite 3501
Jersey City, New Jersey 07302
Attention: General Counsel
Facsimile No.: 201-333-8870

 

 

 

If to Cubist, to:

 

Cubist Pharmaceuticals, Inc.
65 Hayden Avenue
Lexington, Massachusetts 02421
Attention: General Counsel
Facsimile No.: 781-860-1407

 

 

 

With a copy to:

 

Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, Massachusetts 02199
Attention: Marc A. Rubenstein, Esq.
Facsimile No.: 617-235-0706

 

Any Notice delivered by facsimile or similar means shall be confirmed by a hard
copy delivered as soon as practicable thereafter. The effective date of any
Notice shall be: (a) the date of the addressee’s receipt, if delivered by hand
or express courier; or (b) the date of receipt if received by 5:00 p.m. local
time on a Business Day or, if not, the first Business Day after receipt, if sent
by facsimile. It is understood and agreed that this Section 17.4 is not intended
to govern the day-to-day business communications necessary between the Parties
in performing their duties, in due course, under the terms of this Agreement.

 

17.5         Entire Agreement. This Agreement, including the exhibits attached
hereto, constitutes the entire agreement between the Parties with respect to the
subject matter hereof and supersedes all prior or contemporaneous understandings
or agreements, whether written or oral, with respect to the subject matter
hereof, including, with respect to such subject matter, that

 

53

--------------------------------------------------------------------------------


 

certain Mutual Non-Disclosure Agreement between the Parties effective as of
July 9, 2009, as amended. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. No amendment or modification hereof shall be binding upon the
Parties unless in writing and duly executed by authorized representatives of
both Parties.

 

17.6         Successors; Assigns; Subcontracting.

 

17.6.1              The terms and provisions hereof shall inure to the benefit
of, and be binding upon, Optimer, Cubist and their respective successors and
permitted assigns. Subject to Section 17.10, neither Party shall assign or
transfer this Agreement, or assign or transfer any of its rights or obligations
hereunder, without the prior written consent of the other Party; provided,
however, that Cubist shall have the right, without the consent of Optimer (a) to
assign or transfer this Agreement, or to assign, transfer or delegate any of its
rights and obligations hereunder, to its Affiliates […***…] for only so long as
such […***…] Persons remain Affiliates of Cubist, or (b) to assign or transfer
this Agreement in connection with a Change in Control of Cubist; and provided,
further, however, that Optimer shall have the right, without the consent of
Cubist, (i) to assign or transfer this Agreement, or to assign, transfer or
delegate any of its rights and obligations hereunder, to its Affiliates for only
so long as they remain Affiliates of Optimer, (ii) to assign or transfer this
Agreement to any successor in interest in any manner to all or substantially all
of the business of Optimer to which this Agreement relates, except that Optimer
may not assign or transfer this Agreement pursuant to this clause (ii) without
Cubist’s written consent if the successor entity (or the entity’s Affiliates) to
which the Agreement would be assigned or transferred is, at such time, […***…]
(but, for clarity, the foregoing exception shall not apply, and Optimer shall
have no obligation to obtain Cubist’s consent, in the case of assignment or
transfer of this Agreement in connection with a Change of Control of Optimer),
or (iii) to assign or transfer this Agreement in connection with a Change in
Control of Optimer. Subject to Section 17.10, either Party may delegate or
subcontract any of its rights or obligations hereunder, […***…] Sales Program
activities performed by Sales Representatives or Medical Affairs Program
activities performed by Medical Affairs Representatives, without the prior
written consent of the other Party, provided that such Party shall remain
responsible for such obligations to the extent it would be responsible for its
own performance of such obligations. Notwithstanding the foregoing, (x) Optimer
shall have the right, without the consent of Cubist, to delegate or subcontract
up to […***…], and (y) Optimer shall have the right to delegate or subcontract
[…***…]. For the avoidance of doubt, Optimer may at any time during the Term,
without the prior consent of Cubist, increase its Sales Force and Medical
Affairs Force and nothing herein shall restrict or prohibit Optimer from
increasing its number of Program Employees. Any attempt to assign, transfer,
subcontract or delegate this

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

54

--------------------------------------------------------------------------------


 

Agreement, or any rights or obligations hereunder, in violation of this
Section 17.6.1 shall be null and void. Each Party shall notify the other Party
as promptly as possible of (A) any assignment or transfer of any of its rights
or obligations hereunder, or any assignment or transfer of this Agreement by
such Party, or (B) any Change in Control with respect to such Party.

 

17.6.2              Without limiting the foregoing, and for the avoidance of
doubt, Cubist may not […***…], without the prior written consent of Optimer in
each case. If, with the written permission of Optimer, […***…], Cubist will
require […***…].

 

17.7         Exhibits. All exhibits referred to in this Agreement are intended
to be, and hereby are, specifically incorporated into and made a part of this
Agreement; provided that, in the event of any conflict or any inconsistency
between any term or condition of this Agreement and any term or condition of any
exhibit or other attachment hereto, the terms and conditions of this Agreement
shall control.

 

17.8         Counterparts. This Agreement may be executed in one or more
counterpart copies, each of which shall be deemed an original and all of which
taken together shall be deemed to constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.

 

17.9         Severability. If any provision hereof should be invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by
applicable law, (a) all other provisions hereof shall remain in full force and
effect and shall be liberally construed in order to carry out the intent of the
Parties as nearly as may be possible, and (b) the Parties shall use their best
efforts to negotiate a provision, in replacement of the provision held invalid,
illegal or unenforceable, that is consistent with applicable law and
accomplishes, as nearly as possible, the original intention of the Parties with
respect thereto. To the fullest extent permitted by applicable law, each Party
hereby waives any provision of law that would render any provision hereof
prohibited or unenforceable in any respect.

 

17.10       Affiliates. Each Party shall cause its respective Affiliates to
comply fully with the provisions of this Agreement to the extent such provisions
relate, or are intended to relate to such Affiliates, as if such Affiliates were
expressly named as joint obligors hereunder. Without limiting the generality of
the foregoing or Section 17.6.1, if any obligations of a Party hereunder are
delegated to or performed by any of such Party’s Affiliate as permitted under
Section 17.6, such obligations will be deemed satisfied upon performance by such
Affiliate.

 

17.11       Expenses. Each of the Parties shall pay the fees and expenses of its
respective counsel and other experts and all other expenses, except as otherwise
expressly set forth herein, incurred by such Party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

55

--------------------------------------------------------------------------------


 

17.12       Further Assurances. Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request to carry out more effectively the
provisions and purposes hereof, or to better assure and confirm unto such other
Party its rights and remedies under this Agreement. Each Party shall respond, as
promptly as practicable, to the other Party’s requests for information in the
control of such Party to the extent that the requesting Party reasonably
requires such information to comply with Applicable Law or to perform its
obligations under this Agreement.

 

17.13       Construction. The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party hereto.

 

17.14       No Joint Venture. Nothing contained in this Agreement shall be
construed as creating a partnership, joint venture or agency relationship
between the Parties hereto or, except as otherwise expressly provided herein, as
granting to either Party the authority to bind or contract any obligation in the
name of or on the account of the other Party, or to make any statements,
representations, guarantees or warranties on behalf of the other Party.

 

(The remainder of this page has been intentionally left blank. The signature
page follows.)

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Co-Promotion Agreement to be
executed by their representatives thereunto duly authorized as of the Effective
Date.

 

OPTIMER PHARMACEUTICALS, INC.

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Pedro Lichtinger

 

By:

/s/ Robert J. Perez

Name:

Pedro Lichtinger

 

Name:

Robert J. Perez

Title:

President and CEO

 

Title:

Chief Operating Officer

 

Signature Page to Co-Promotion Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.29

 

CUBIST TRADEMARKS

 

·      CUBIST

 

·      CUBIST PHARMACEUTICALS

 

·      CUBICIN

 

·      CORE

 

·      CUBE

 

·      CALIXA THERAPEUTICS

 

·      IDMEDS

 

·      FOUR SQUARE (LOGO):

 

GRAPHIC [g140011ki15i001.jpg]

 

·      RAPID INJECTION (LOGO):

 

GRAPHIC [g140011ki15i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.47

 

INITIAL MEDICAL AFFAIRS PROGRAM TERMS

 

Cubist

 

[…***…]

 

Optimer

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.48

 

INITIAL SALES PROGRAM TERMS

 

Cubist

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

Optimer

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1.72

 

OPTIMER HOUSE MARKS

 

·      OPTIMER

 

·      OPTIMER PHARMACEUTICALS

 

·      OPTIMER (stylized):

 

GRAPHIC [g140011ki15i003.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.1

 

FORM OF CUBIST REPORT

 

(a) Quarterly […***…] Report:

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.1

 

FORM OF CUBIST REPORT (CONT’D)

 

(b) Quarterly […***…] Report:

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.1

 

FORM OF CUBIST REPORT (CONT’D)

 

(c) Medical Affairs:

 

·      […***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT 7.1

 

FORM OF CUBIST REPORT (CONT’D)

 

[…***…] Report:

 

[…***…]

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT 17.6.1

 

CUBIST AFFILIATES

 

Cubist Affiliates

 

·      Cubist Pharmaceuticals Holdings, Inc.

 

·      Cubist Pharmaceuticals, US

 

·      Illumigen BioSciences, Inc.

 

·      Cubist Pharmaceuticals (UK) Ltd

 

·      Cubist Pharmaceuticals GmbH

 

·      Calixa Therapeutics, Inc.

 

·      Calixa Therapeutics (UK) Ltd

 

--------------------------------------------------------------------------------